Exhibit 10.3
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
(Amended and Restated February 26, 2009)
          1. Purposes of the Plan. The purposes of this Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

               The Plan permits the grant of Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights and Performance Shares.
          2. Definitions. As used herein, the following definitions will apply:
               (a) “Administrator” means the Board or any of its Committees as
will be administering the Plan, in accordance with Section 4 of the Plan.
               (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
               (c) “Award” means, individually or collectively, a grant under
the Plan of Options, SARs, Restricted Stock, Restricted Stock Units or
Performance Shares.
               (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
               (e) “Board” means the Board of Directors of the Company.
               (f) “Change in Control” Before the February 26, 2009 amendment
and restatement of the Plan, Change in Control means the occurrence of any of
the following events:
                    (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or

 



--------------------------------------------------------------------------------



 



more of the total voting power represented by the Company’s then outstanding
voting securities; or
                    (ii) The consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
                    (iii) A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” means directors who
either (A) are Directors as of the effective date of the Plan, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or
                    (iv) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation
          On or after the February 26, 2009 amendment and restatement of the
Plan, Change in Control means the occurrence of any of the following events:
                    (i) A change in the ownership of the Company which occurs on
the date that any one person, or more than one person acting as a group,
(“Person”) acquires ownership of the stock of the Company that, together with
the stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (i), the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; or
                    (ii) A change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by Directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this clause (ii), if any Person is
considered to effectively control the Company, the acquisition of additional
control of the Company by the same Person will not be considered a Change in
Control; or
                    (iii) A change in the ownership of a substantial portion of
the Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this subsection (iii), the following will not constitute a change in the
ownership of a substantial

-2-



--------------------------------------------------------------------------------



 



portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3). For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
               For purposes of this Section 2(f), Persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
               Notwithstanding the foregoing provisions of this definition, a
transaction shall not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Code Section 409A.
               (g) “Code” means the Internal Revenue Code of 1986, as amended.
Any reference to a section of the Code herein will be a reference to any
successor or amended section of the Code.
               (h) “Committee” means a committee of Directors or of other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 hereof.
               (i) “Common Stock” means the common stock of the Company.
               (j) “Company” means Omniture, Inc., a Delaware corporation, or
any successor thereto.
               (k) “Consultant” means any person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.
               (l) “Director” means a member of the Board.
               (m) “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
               (n) “Employee” means any person, including Officers and
Directors, employed by the Company or any Parent or Subsidiary of the Company.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.

-3-



--------------------------------------------------------------------------------



 



               (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (p) “Exchange Program” means a program under which
(i) outstanding Awards are surrendered or cancelled in exchange for Awards of
the same type (which may have lower exercise prices and different terms), Awards
of a different type, and/or cash, and/or (ii) the exercise price of an
outstanding Award is reduced. The Administrator will determine the terms and
conditions of any Exchange Program in its sole discretion.
               (q) “Fair Market Value” means, as of any date, the value of
Common Stock determined as follows:
                    (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value will be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
                    (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.
               (r) “Fiscal Year” means the fiscal year of the Company.
               (s) “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.
               (t) “Nonstatutory Stock Option” means an Option that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.
               (u) “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
               (v) “Option” means a stock option granted pursuant to the Plan.
               (w) “Optioned Stock” means the Common Stock subject to an Award.
               (x) “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
               (y) “Participant” means the holder of an outstanding Award.

-4-



--------------------------------------------------------------------------------



 



               (z) “Performance Share” means an Award denominated in Shares
which may be earned in whole or in part upon attainment of performance goals or
other vesting criteria as the Administrator may determine pursuant to
Section 10.
               (aa) “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
               (bb) “Plan” means this 2006 Equity Incentive Plan.
               (cc) “Registration Date” means the effective date of the first
registration statement that is filed by the Company and declared effective
pursuant to Section 12(g) of the Exchange Act, with respect to any class of the
Company’s securities.
               (dd) “Restricted Stock” means Shares issued pursuant to a
Restricted Stock award under Section 7 of the Plan, or issued pursuant to the
early exercise of an Option.
               (ee) “Restricted Stock Unit” means a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, granted
pursuant to Section 8. Each Restricted Stock Unit represents an unfunded and
unsecured obligation of the Company.
               (ff) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
               (gg) “Section 16(b)” means Section 16(b) of the Exchange Act.

               (hh) “Service Provider” means an Employee, Director or
Consultant.
               (ii) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
               (jj) “Stock Appreciation Right” or “SAR” means an Award, granted
alone or in connection with an Option, that pursuant to Section 9 is designated
as a SAR.
               (kk) “Subsidiary” means a “subsidiary corporation”, whether now
or hereafter existing, as defined in Section 424(f) of the Code.
          3. Stock Subject to the Plan.
               (a) Stock Subject to the Plan. Subject to the provisions of
Section 13 of the Plan, the maximum aggregate number of Shares that may be
optioned and sold under the Plan is 2,255,296 Shares, plus (i) the number of
Shares which have been reserved but not issued under the Company’s 1999 Stock
Plan (the “1999 Plan”) as of the Registration Date, up to a maximum of 287,581
Shares, (ii) any Shares returned to the 1999 Plan as a result of termination of
options or repurchase of Shares issued under such plan, up to a maximum of
8,485,579 Shares, and (iii) an annual increase to be added on the first day of
the Company’s fiscal year beginning with

-5-



--------------------------------------------------------------------------------



 



the Company’s 2007 fiscal year, equal to the lesser of (A) 60,000,000 Shares, or
(B) five percent (5%) of the outstanding Shares on the last day of the
immediately preceding Company fiscal year. The Shares may be authorized, but
unissued, or reacquired Common Stock.
               (b) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock, Restricted Stock Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or SARs the
forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to SARs, only Shares actually issued pursuant to an
SAR will cease to be available under the Plan; all remaining Shares under SARs
will remain available for future grant or sale under the Plan (unless the Plan
has terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares of Restricted
Stock or Performance Shares are repurchased by the Company or are forfeited to
the Company due to their failure to vest, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the minimum statutory withholding obligations related to an Award
will become available for future grant or sale under the Plan. Notwithstanding
the foregoing and, subject to adjustment as provided in Section 13, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code, any Shares that become available
for issuance under the Plan under this Section 3(b).
               (c) Share Reserve. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of the Plan.
          4. Administration of the Plan.
               (a) Procedure.
                    (i) Multiple Administrative Bodies. Different Committees
with respect to different groups of Service Providers may administer the Plan.
                    (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan will be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
                    (iii) Rule 16b-3. To the extent desirable to qualify
transactions hereunder as exempt under Rule 16b-3, the transactions contemplated
hereunder will be structured to satisfy the requirements for exemption under
Rule 16b-3.
                    (iv) Other Administration. Other than as provided above, the
Plan will be administered by (A) the Board or (B) a Committee, which committee
will be constituted to satisfy Applicable Laws.

-6-



--------------------------------------------------------------------------------



 



               (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
                    (i) to determine the Fair Market Value;
                    (ii) to select the Service Providers to whom Awards may be
granted hereunder;
                    (iii) to determine the number of Shares to be covered by
each Award granted hereunder;
                    (iv) to approve forms of agreement for use under the Plan;
                    (v) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any Award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Awards may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator will determine;
                    (vi) to institute an Exchange Program;
                    (vii) to construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan;
                    (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
                    (ix) to modify or amend each Award (subject to Section 18(c)
of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Awards longer than is otherwise
provided for in the Plan (subject to compliance with Code Section 409A);
                    (x) to allow Participants to satisfy withholding tax
obligations in such manner as prescribed in Section 14;
                    (xi) to authorize any person to execute on behalf of the
Company any instrument required to effect the grant of an Award previously
granted by the Administrator;
                    (xii) to allow a Participant to defer the receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award
                    (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.

-7-



--------------------------------------------------------------------------------



 



               (c) Effect of Administrator’s Decision. The Administrator’s
decisions, determinations and interpretations will be final and binding on all
Participants and any other holders of Awards.
          5. Eligibility. Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights and Performance Shares may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
          6. Stock Options.
               (a) Limitations. Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
               (b) Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
               (c) Option Exercise Price and Consideration.
                    (i) Exercise Price. The per share exercise price for the
Shares to be issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:
                         (1) In the case of an Incentive Stock Option
                              a) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price will be no less than 110% of the
Fair Market Value per Share on the date of grant.
                              b) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price will
be no less than 100% of the Fair Market Value per Share on the date of grant.
                              c) Notwithstanding the foregoing, Incentive Stock
Options may be granted with a per Share exercise price of less than 100% of the
Fair Market

-8-



--------------------------------------------------------------------------------



 



Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code.
                         (2) In the case of a Nonstatutory Stock Option, the per
Share exercise price will be no less than 100% of the Fair Market Value per
Share on the date of grant.
                    (ii) Waiting Period and Exercise Dates. At the time an
Option is granted, the Administrator will fix the period within which the Option
may be exercised and will determine any conditions that must be satisfied before
the Option may be exercised.
                    (iii) Form of Consideration. The Administrator will
determine the acceptable form of consideration for exercising an Option,
including the method of payment. In the case of an Incentive Stock Option, the
Administrator will determine the acceptable form of consideration at the time of
grant. Such consideration may consist entirely of: (1) cash; (2) check;
(3) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided further that accepting such Shares
will not result in any adverse accounting consequences to the Company, as the
Administrator determines in its sole discretion; (4) consideration received by
the Company under a cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (5) such
other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; or (6) any combination of the foregoing
methods of payment.
               (d) Exercise of Option.
                    (i) Procedure for Exercise; Rights as a Stockholder. Any
Option granted hereunder will be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement. An Option may not be exercised for a
fraction of a Share.
                         An Option will be deemed exercised when the Company
receives: (i) notice of exercise (in such form as the Administrator specify from
time to time) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised (together
with applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

-9-



--------------------------------------------------------------------------------



 



                         Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
               (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
               (iii) Disability of Participant. If a Participant ceases to be a
Service Provider as a result of the Participant’s Disability, the Participant
may exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
               (iv) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent that
the Option is vested on the date of death (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Award Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

-10-



--------------------------------------------------------------------------------



 



          7. Restricted Stock.
               (a) Grant of Restricted Stock. Subject to the terms and
provisions of the Plan, the Administrator, at any time and from time to time,
may grant Shares of Restricted Stock to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.
               (b) Restricted Stock Agreement. Each Award of Restricted Stock
will be evidenced by an Award Agreement that will specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, will determine. Unless the
Administrator determines otherwise, the Company as escrow agent will hold Shares
of Restricted Stock until the restrictions on such Shares have lapsed.
               (c) Transferability. Except as provided in this Section 7, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
               (d) Other Restrictions. The Administrator, in its sole
discretion, may impose such other restrictions on Shares of Restricted Stock as
it may deem advisable or appropriate.
               (e) Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
               (f) Voting Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
               (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
               (h) Return of Restricted Stock to Company. On the date set forth
in the Award Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan.
          8. Restricted Stock Units.
               (a) Grant. Restricted Stock Units may be granted at any time and
from time to time as determined by the Administrator. After the Administrator
determines that it will grant Restricted Stock Units under the Plan, it shall
advise the Participant in an Award Agreement of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units.
               (b) Vesting Criteria and Other Terms. The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will

-11-



--------------------------------------------------------------------------------



 



determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
               (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Restricted Stock Unit Award Agreement. Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
               (d) Form and Timing of Payment. Payment of earned Restricted
Stock Units shall be made as soon as practicable after the date(s) set forth in
the Restricted Stock Unit Award Agreement. The Administrator may only settle
earned Restricted Stock Units in Shares.
               (e) Cancellation. On the date set forth in the Restricted Stock
Unit Award Agreement, all unearned Restricted Stock Units shall be forfeited to
the Company.
          9. Stock Appreciation Rights.
               (a) Grant of SARs. Subject to the terms and conditions of the
Plan, a SAR may be granted to Service Providers at any time and from time to
time as will be determined by the Administrator, in its sole discretion.
               (b) Number of Shares. The Administrator will have complete
discretion to determine the number of SARs granted to any Service Provider.
               (c) Exercise Price and Other Terms. The per share exercise price
for the Shares to be issued pursuant to exercise of an SAR shall be determined
by the Administrator and shall be no less than 100% of the Fair Market Value per
share on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant.
               (d) SAR Agreement. Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
               (e) Expiration of SARs. An SAR granted under the Plan will expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement. Notwithstanding the foregoing, the rules of
Section 6(d) also will apply to SARs.
               (f) Payment of SAR Amount. Upon exercise of an SAR, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying:
                    (i) The difference between the Fair Market Value of a Share
on the date of exercise over the exercise price; times

-12-



--------------------------------------------------------------------------------



 



                    (ii) The number of Shares with respect to which the SAR is
exercised.
                         The payment upon SAR exercise may only be in Shares of
equivalent value (rounded down to the nearest whole Share).
          10. Performance Shares.
               (a) Grant of Performance Shares. Subject to the terms and
conditions of the Plan, Performance Shares may be granted to Participants at any
time as shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Performance Share award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on achievement of performance milestones but may include a
service-based component, upon which is conditioned the grant or vesting of
Performance Shares. Performance Shares shall be granted in the form of units to
acquire Shares. Each such unit shall be the equivalent of one Share for purposes
of determining the number of Shares subject to an Award. Until the Shares are
issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the units to acquire Shares.
               (b) Other Terms. The Administrator, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates representing the Shares
of stock awarded shall bear such legends as shall be determined by the
Administrator.
               (c) Performance Share Award Agreement. Each Performance Share
grant shall be evidenced by an Award Agreement that shall specify such other
terms and conditions as the Administrator, in its sole discretion, shall
determine.
          11. Leaves of Absence. Unless the Administrator provides otherwise,
vesting of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months and one
(1) day following the commencement of such leave any Incentive Stock Option held
by the Participant will cease to be treated as an Incentive Stock Option and
will be treated for tax purposes as a Nonstatutory Stock Option.
          12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award

-13-



--------------------------------------------------------------------------------



 



transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
          13. Adjustments; Dissolution or Liquidation; Merger or Change in
Control.
               (a) Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
               (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
               (c) Change in Control. In the event of a merger or Change in
Control, each outstanding Award will be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator shall not be required
to treat all Awards similarly in the transaction.
                    In the event that the successor corporation does not assume
or substitute for the Award, the Participant will fully vest in and have the
right to exercise all of his or her outstanding Options and Stock Appreciation
Rights, including Shares as to which such Awards would not otherwise be vested
or exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100%
on-target levels and all other terms and conditions met. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
                    For the purposes of this subsection (c), an Award will be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its

-14-



--------------------------------------------------------------------------------



 



Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit or
Performance Share, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the Change in
Control.
                    Notwithstanding anything in this Section 13(c) to the
contrary, an Award that vests, is earned or paid-out upon the satisfaction of
one or more performance goals will not be considered assumed if the Company or
its successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.
          14. Tax Withholding.
               (a) Withholding Requirements. Prior to the delivery of any Shares
or cash pursuant to an Award (or exercise thereof), the Company will have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, local, foreign or
other taxes (including the Participant’s FICA obligation) required to be
withheld with respect to such Award (or exercise thereof).
               (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (i) paying cash, (ii) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld, or (iv) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Administrator
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
          15. No Effect on Employment or Service. Neither the Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor will they
interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.
          16. Date of Grant. The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination will be provided to each Participant within a
reasonable time after the date of such grant.

-15-



--------------------------------------------------------------------------------



 



          17. Term of Plan. Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of ten (10) years unless terminated earlier under Section 18 of the Plan.
          18. Amendment and Termination of the Plan.
               (a) Amendment and Termination. The Board may at any time amend,
alter, suspend or terminate the Plan.
               (b) Stockholder Approval. The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
               (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
          19. Conditions Upon Issuance of Shares.
               (a) Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
               (b) Investment Representations. As a condition to the exercise of
an Award, the Company may require the person exercising such Award to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
          20. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority will not have been obtained.
          21. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

-16-



--------------------------------------------------------------------------------



 



THE UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN

  1.   The purpose of the UK Sub-Plan (the “Sub-Plan”) of the Omniture, Inc.
2006 Equity Incentive Plan is to provide incentives for UK tax residents who are
present and future employees of Omniture, Inc. through the grant of options over
Common Stock.     2.   This Sub-Plan is governed by the Omniture, Inc. 2006
Equity Incentive Plan (the “Plan”) and all of the provisions of this Sub-Plan
shall be identical to those of the Plan SAVE THAT (a) “Sub-Plan” shall be
substituted for “Plan,” and (b) the following provisions shall be stated in this
Sub-Plan in order to accommodate the specific requirements of UK law.     3.  
The Sub-Plan shall become effective on the date of its adoption by the Board.
The Sub-Plan shall terminate automatically on the date on which the Plan
terminates in accordance with Section 17 of the Plan. The Sub-Plan may be
terminated by the Board of Directors on any earlier date.     4.   References to
Incentive Stock Options and Nonstatutory Stock Options in the Plan shall not
apply to Options granted under the Sub-Plan.     5.   Options granted under the
Sub-Plan shall be known as UK Unapproved Options.     6.   Section 5 —
Eligibility of the Plan shall be substituted by the following:        
“Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Shares and UK Unapproved Options may be granted only to Employees.”

 



--------------------------------------------------------------------------------



 



Omniture, Inc. 2006 Equity Incentive Plan — French Sub-Plan
Rules of the Omniture, Inc.
2006 Equity Incentive Plan for the
Grant of Options to Participants in France
1. Introduction
          The Board of Directors (the “Board”) of Omniture, Inc. (the “Company”)
has established the Omniture, Inc. 2006 Equity Incentive Plan (the “U.S. Plan”)
for the benefit of certain eligible individuals, including employees of the
Company and its Subsidiaries, including its Subsidiary(ies) in France (each a
“French Subsidiary”), of which the Company holds directly or indirectly at least
10% of the share capital.
          Section 4 of the U.S. Plan authorizes the Board or any committee
appointed by it to administer the U.S. Plan (the “Administrator”) to do all
things necessary or advisable in connection with the administration of the U.S.
Plan. Specifically, Section 4(b)(viii) of the U.S. Plan authorizes the
Administrator to establish sub-plans for the purpose of satisfying applicable
foreign laws. The Administrator has determined that it is advisable to establish
a sub-plan for the purpose of permitting options granted to employees of a
French Subsidiary to qualify for favorable tax and social security treatment in
France. The Administrator, therefore, intends with this document to establish a
sub-plan of the U.S. Plan for the purpose of granting options which qualify for
the favorable tax and social security treatment in France applicable to options
granted under Sections L. 225-177 to L. 225-186 of the French Commercial Code,
as amended, to qualifying employees of a French Subsidiary who are residents in
France for French tax purposes and/or subject to the French social security
regime (the “French Participants”).
          The terms of the U.S. Plan applicable to options, as set out in
Appendix 1 hereto, shall, subject to the modifications in these Rules of the
Omniture, Inc. 2006 Equity Incentive Plan for the Grant of Options to
Participants in France (the “French Plan”), constitute the terms applicable to
the grant of French-qualified Options to French Participants.
          Under the French Plan, qualifying French Participants selected at the
Administrator’s discretion will be granted Options only as defined in Section 2
hereunder.
2. Definitions
          Capitalized terms not otherwise defined herein shall have the same
meanings as set forth in the U.S. Plan. The terms set out below will have the
following meaning:
          (a) The term “Closed Period” shall mean a closed period as set forth
in Section L.225-197-1 of the French Commercial Code, as amended, which is as
follows:

 



--------------------------------------------------------------------------------



 



               (i) ten (10) quotation days preceding and following the
disclosure to the public of the consolidated financial statements or the annual
statements of the Company; or
               (ii) any period during which the corporate management of the
Company (i.e., those involved in the governance of the Company, such as the
Board, a Committee, supervisory directorate, etc.) possess confidential
information which could, if disclosed to the public, significantly impact the
trading price of the Common Stock, until ten (10) quotation days after the day
such information is disclosed to the public.
               If, after adoption of the French Plan, the French Commercial Code
is amended to modify the definition and/or applicability of the Closed Periods
to French-qualified Options, such amendments shall become applicable to any
French-qualified Options granted under this French Plan, to the extent permitted
or required under French law.
          (b) The term “Disability” shall mean disability as determined in
categories 2 and 3 under Section L. 341-4 of the French Social Security Code, as
amended, and subject to the fulfillment of related conditions.
          (c) The term “Forced Retirement” shall mean forced retirement as
determined under Section L. 122-14-13 of the French Labor Code, as amended, and
subject to the fulfillment of related conditions.
          (d) The term “Grant Date” shall be the date on which the Administrator
both (i) designates the French Participants, and (ii) specifies the main terms
and conditions of the French-qualified Options, such as the number of Shares
subject to the French-qualified Options.
          (e) The term “Option” shall include both:
               (i) purchase stock options (rights to acquire Shares repurchased
by the Company prior to the date on which the Option becomes exercisable); and
               (ii) subscription stock options (rights to subscribe for newly
issued Shares).
3. Eligibility
          (a) Subject to Section 3(c) below, any individual who, on the Grant
Date of the French-qualified Option, and to the extent required under French
law, is employed under the terms and conditions of an employment contract
(“contrat de travail”) by a French Subsidiary or who is a corporate officer of a
French Subsidiary (subject to Section 3(b) below) shall be eligible to receive,
at the discretion of the Administrator, French-qualified Options under this
French Plan, provided he or she also satisfies the eligibility conditions of
Section 5 of the U.S. Plan.
          (b) French-qualified Options may not be issued to a corporate officer
of a French Subsidiary, other than the managing corporate officers (Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, Gérant de Sociétés par actions), unless the corporate officer is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Subsidiary, as defined by French law.

-2-



--------------------------------------------------------------------------------



 



          (c) French-qualified Options may not be issued under the French Plan
to French Participants owning more than ten percent (10%) of the Company’s share
capital or to individuals other than employees and corporate executives of a
French Subsidiary, as set forth in this Section 3.
4. Non-Transferability
          Notwithstanding any provision in the U.S. Plan and except in the case
of death, French-qualified Options may not be transferred to any third party.
The French-qualified Options are exercisable only by the French Participant
during his or her lifetime, subject to Sections 10 (c) and 11 below.
5. Disqualification of French-qualified Options
          In the event changes are made to the terms and conditions of the
French-qualified Options due to any requirements under Applicable Laws, or by
decision of the Company’s stockholders, the Board or the Administrator, the
Options may no longer qualify as French-qualified Options. The Company does not
undertake nor is it required to maintain the French-qualified status of the
Options, and by accepting any Award under this French Plan, the French
Participants understand, acknowledge and agree that it will be their
responsibility to bear any additional taxes or social security contributions
that may be payable as a result of the disqualification of the French-qualified
Options.
          If the Options no longer qualify as French-qualified Options, the
Administrator may, in its sole discretion, determine to lift, shorten or
terminate certain restrictions applicable to the vesting or exercisability of
the Options or the sale of the Shares underlying the Options which have been
imposed under this French Plan or in the applicable Award Agreement delivered to
the French Participant, in order to achieve the favorable tax and social
security treatment applicable to French-qualified Options.
6. Employment Rights
          The adoption of this French Plan shall not confer upon the French
Participants, or any employees of the French Subsidiary, any employment rights
and shall not be construed as a part of any employment contracts that the French
Subsidiary has with its employees.
7. Amendments
          Subject to the terms of the U.S. Plan, the Administrator reserves the
right to amend or terminate this French Plan at any time in accordance with
applicable French law.
8. Closed Period
          French-qualified Options may not be granted during a Closed Period so
long as and to the extent such Closed Periods are applicable to Options granted
by the Company.

-3-



--------------------------------------------------------------------------------



 



9. Conditions of French-qualified Options
     (a) The exercise price and number of underlying Shares shall not be
modified after the Grant Date, except as provided in Section 12 of this French
Plan, or as otherwise authorized by French law. Any other modification permitted
under the U.S. Plan may result in the Option no longer qualifying as a
French-qualified Option.
     (b) The French-qualified Options will vest and become exercisable pursuant
to the terms and conditions set forth in the U.S. Plan, this French Plan and the
applicable Award Agreement delivered to each French Participant.
     (c) The exercise price for French-qualified Options granted under this
French Plan shall be fixed by the Administrator on the Grant Date. In no event
shall the exercise price be less than the greatest of the following:
          (i) with respect to purchase stock options: the higher of either 80%
of the average of the quotation price of the Shares during the 20 trading days
immediately preceding the Grant Date or 80% of the average of the purchase price
paid for such Shares by the Company;
          (ii) with respect to subscription stock options: 80% of the average of
the quotation price of such Shares during the 20 trading days immediately
preceding the Grant Date; and
          (iii) the minimum exercise price permitted under the U.S. Plan.
10. Exercise of French-qualified Options
     (a) At the time French-qualified Options are granted, the Administrator
shall fix the period within which the French-qualified Options vest and may be
exercised and shall determine any conditions that must be satisfied before the
French-qualified Options may be exercised. Specifically, the Administrator may
provide for a period measured from the Grant Date for the vesting or exercise of
the French-qualified Options or for the sale of Shares acquired pursuant to the
exercise of French-qualified Options, designed to obtain the favorable tax and
social security treatment pursuant to Section 163 bis C of the French Tax Code,
as amended. Such period for the vesting or exercise of French-qualified Options
or holding period before the sale of Shares shall be set forth in the applicable
Award Agreement or notice of grant. The holding period of the Shares shall not
exceed three years as from the effective exercise date of the French-qualified
Options or such other period as may be required to comply with French law.
     (b) Upon exercise of French-qualified Options, the full exercise price and
any required withholding tax and/or social security contributions shall be paid
by the French Participant as set forth in the applicable Award Agreement.
Pursuant to a cashless exercise payment, the French Participant may give
irrevocable direction to a stockbroker to properly deliver the exercise price to
the Company. No delivery, surrendering or attesting to the ownership of
previously owned Shares having a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Shares may be used to pay the exercise
price.

-4-



--------------------------------------------------------------------------------



 



     (c) In the event of the death of a French Participant, his or her
French-qualified Options shall thereafter be immediately vested and exercisable
in full under the conditions set forth by Section 11 of this French Plan.
     (d) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary, his or her Options will be exercisable according
to the provisions of the applicable Award Agreement.
     (e) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary by reason of Disability (as defined in this
French Plan), his or her French-qualified Options may benefit from the favorable
tax and social security treatment, even if the date of sale of the Shares
subject to the French-qualified Options occurs prior to the expiration of the
minimum holding period of the Shares, as provided for by Section 163 bis C of
the French Tax Code, as amended.
     (f) If a French Participant ceases to be employed by the Company or a
French Subsidiary by reason of his or her Forced Retirement (as defined in this
French Plan) or dismissal as defined by Section 91-ter of Exhibit II to the
French Tax Code, as amended, and as construed by the French tax circulars and
subject to the fulfillment of related conditions, his or her French-qualified
Options may benefit from the favorable tax and social security treatment,
irrespective of the date of sale of the Shares, provided the exercise of the
French-qualified Options was authorized under the applicable Award Agreement
prior to the time of Forced Retirement or dismissal and the French-qualified
Options are exercised at least three (3) months (or such other period as may be
required by French law) prior to the effective date of the Forced Retirement or
at least three (3) months (or such other period as may be required by French
law) prior to the receipt of the notice of dismissal by the French Participant
as defined by French law and as construed by French tax and social security
guidelines.
     (g) Any Shares acquired upon exercise of the French-qualified Options prior
to the expiration of the minimum holding period of the Shares, as provided by
Section 163 bis C of the French Tax Code, as amended, shall be recorded in an
account in the name of the French Participant and must be held with the Company
or a broker or in such manner as the Company may determine in order to ensure
compliance with Applicable Laws including any necessary holding periods
applicable to French-qualified Options.
     (h) To the extent applicable to French-qualified Options granted by the
Company, a specific holding period for the Shares or a restriction on exercise
of the French-qualified Options shall be imposed in the applicable Award
Agreement for any French Participant who qualifies as a managing director under
French law (“mandataires sociaux”), as defined in Section 3(b) above.
11. Death
     In the event of the death of a French Participant while he or she is
actively employed, all French-qualified Options shall become immediately vested
and exercisable and may be exercised in full by the French Participant’s heirs
for the six (6) month period following the date of the French Participant’s
death (or such other period as may be required by French law). In the event

-5-



--------------------------------------------------------------------------------



 



of the death of a French Participant after termination of active employment, the
treatment of the French-qualified Options shall be as set forth in the
applicable Award Agreement. Any French-qualified Option that remains unexercised
shall expire six (6) months (or such other period as may be required by French
law) following the date of the French Participant’s death. The six (6) month
exercise period (or such other period as may be required by French law) will
apply without regard to the term of the French-qualified Option as described in
Section 13 of this French Plan. Any Shares acquired upon exercise of the
French-qualified Options by the French Participant’s heirs after the French
Participant’s death may benefit from the favorable tax and social security
treatment, even if the date of sale of the Shares occurs prior to the expiration
of the minimum holding period of the Shares as provided for by Section 163 bis C
of the French Tax Code, as amended.
12. Adjustments and Change in Control
     Adjustments of the French-qualified Options issued hereunder shall be made
to preclude the dilution or enlargement of benefits under the French-qualified
Options in the event of a transaction by the Company as listed under Section L.
225-181 of the French Commercial Code, as amended, and in case of a repurchase
of Shares by the Company at a price higher than the stock quotation price in the
open market, and according to the provisions of Section L. 228-99 of the French
Commercial Code, as amended, as well as according to specific decrees.
Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law and as permitted under Section 14(a) of the U.S.
Plan, in which case the Options may no longer qualify as French-qualified
Options.
     In the event of an adjustment upon a Change in Control as set forth in
Section 13 (c) of the U.S. Plan, adjustments to the terms and conditions of the
French-qualified Options or underlying Shares may be made only in accordance
with the U.S. Plan and pursuant to applicable French legal and tax rules.
Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Options may no longer qualify as
French-qualified Options.
     In the event of an acceleration of vesting and/or exercise due to a Change
in Control, the French Participant could be prohibited from exercising the
French-qualified Options or selling the Shares acquired upon exercise of the
French-qualified Option until the expiration of the compulsory holding period
specified for favorable tax and social security treatment pursuant to French
law. Nevertheless, the holding period of the Shares, if imposed, shall not
exceed three years as from the effective exercise date of the French-qualified
Options.
13. Term of French-qualified Options
     French-qualified Options granted pursuant to this French Plan will expire
no later than nine (9) years and (6) six months after the Grant Date, unless
otherwise specified in the applicable Award Agreement. The Option term will be
extended only in the event of the death of a French Participant, but in no event
will any French-qualified Option be exercisable beyond six (6) months following
the date of death of the French Participant.

-6-



--------------------------------------------------------------------------------



 



14. Interpretation
     It is intended that Options granted under this French Plan shall qualify
for the favorable tax and social security treatment applicable to options
granted under Sections L. 225-177 to L. 225-186 of the French Commercial Code,
as amended, and in accordance with the relevant provisions set forth by French
tax law and the French tax administration, but no undertaking is made to
maintain such status. The terms of this French Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws and relevant guidelines published by the French tax
and social security administrations and subject to the fulfillment of legal, tax
and reporting obligations, if applicable.
     In the event of any conflict between the provisions of this French Plan and
the U.S. Plan, the provisions of this French Plan shall control for any grants
of Options made thereunder to French Participants.
15. Adoption
     The French Plan, in its entirety, was adopted by the Administrator on
September 10, 2008.

-7-



--------------------------------------------------------------------------------



 



[FORM OF U.S. STOCK OPTION AWARD AGREEMENT]
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Award Agreement (the “Award Agreement”).
I. NOTICE OF STOCK OPTION GRANT

         
 
  Participant’s Name:   [INSERT NAME]
 
       
 
  Participant’s Address:   [INSERT ADDRESS]

          You have been granted an option to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

         
 
  Grant Number:   [INSERT GRANT NO.]
 
       
 
  Date of Grant:   [INSERT GRANT DATE]
 
       
 
  Vesting Commencement Date:   [INSERT VCD]
 
       
 
  Exercise Price per Share:   $[INSERT PRICE/SHARE]
 
       
 
  Total Number of Shares Granted:   [INSERT SHARES]
 
       
 
  Total Exercise Price:   $[INSERT X PRICE]
 
       
 
  Type of Option:        Incentive Stock Option (ISO)
 
      þ Nonstatutory Stock Option (NSO)
 
       
 
  Term/Expiration Date:   [INSERT TERM DATE]

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]
     Termination Period:
     This Option shall be exercisable for three (3) months after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case this Option shall be

 



--------------------------------------------------------------------------------



 



exercisable for one (1) year after Participant ceases to be Service Provider.
Notwithstanding the foregoing, in no event may this Option be exercised after
the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Section 13(c) of the Plan.
II. AGREEMENT
     A. Grant of Option.
               The Administrator hereby grants to the individual named in the
Notice of Grant attached as Part I of this Agreement (the “Participant”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference. Subject to Section 18(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail.
               If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it will be treated as a Nonstatutory Stock Option (“NSO”). Further, if
for any reason this Option (or portion thereof) shall not qualify as an ISO,
then, to the extent of such nonqualification, such Option (or portion thereof)
shall be regarded as a NSO granted under the Plan. In no event shall the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
     B. Exercise of Option.
               1. Right to Exercise. This Option is exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
               2. Method of Exercise. This Option is exercisable by delivery of
an exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or
in such other form and manner and pursuant to such procedures as determined by
the Administrator, which will state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
"Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable tax withholding. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price, together
with any applicable tax withholding.
     No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.



-2-



--------------------------------------------------------------------------------



 



     C. Method of Payment.
               Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof:
               1. cash;
               2. check;
               3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or
               4. surrender of other Shares which (a) shall be valued at its
Fair Market Value on the date of exercise, and (b) must be owned free and clear
of any liens, claims, encumbrances or security interests, if accepting such
Shares, in the sole discretion of the Administrator, shall not result in any
adverse accounting consequences to the Company.
     D. Non-Transferability of Option.
               This Option may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of Participant only by Participant. The terms of the Plan and this
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
     E. Term of Option.
               This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Tax Obligations.
               1. Tax Withholding. Participant agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, local, and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise.
               2. Notice of Disqualifying Disposition of ISO Shares. If the
Option granted to Participant herein is an ISO, and if Participant sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO on or
before the later of (a) the date two years after the Grant Date, or (b) the date
one year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.
               3. Code Section 409A. Under Code Section 409A, an option that
vests after December 31, 2004 that was granted with a per share exercise price
that is determined by the U.S. Internal Revenue Service (the “IRS”) to be less
than the fair market value of a Share on the date of grant (a “discounted
option”) may be considered “deferred compensation.” An option that is a
“discounted option” may result in (a) income recognition by Participant (if they
are a U.S. taxpayer) prior to the exercise of the option, (b) an

-3-



--------------------------------------------------------------------------------



 



additional twenty percent (20%) tax, and (c) potential penalty and interest
charges. The “discounted option” may also result in additional state income,
penalty and interest tax to the Participant. Participant acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the per Share
exercise price of this Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per share exercise price that was
less than the Fair Market Value of a Share on the Date of Grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.
               The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.
     G. Entire Agreement; Governing Law.
               The Plan is incorporated herein by reference. The Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Award Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of Utah. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this grant is
made and/or to be performed.
     H. NO GUARANTEE OF CONTINUED SERVICE.
               PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
     I. Data Privacy.
               Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

-4-



--------------------------------------------------------------------------------



 



               Participant understands that the Company and the Employer may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
               Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     J. Electronic Delivery.
               The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     K. Severability.
               The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-5-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

     
PARTICIPANT:
  OMNITURE, INC.
 
   
 
   
[name]
   
Residence Address:
  [name of officer]
 
  [title of officer]
[address 1]
   
[city state zip]
   

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today,
                                        ,                      , the undersigned
(“Purchaser”) hereby elects to exercise Purchaser’s option (the “Option”) to
purchase                      shares (the “Shares”) of the Common Stock of
Omniture, Inc. (the “Company”) under and pursuant to the 2006 Equity Incentive
Plan (the “Plan”) and the Award Agreement dated
                                        ,                      (the “Award
Agreement”). The Exercise Price for the Shares will be
$                                        .                    , as required by
the Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive

 



--------------------------------------------------------------------------------



 



laws, but not the choice of law rules, of Utah. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Option or the terms of the Award Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Utah and
agree that such litigation shall be conducted only in the courts of Utah, Fourth
District, or the federal courts for the United States for the 10th Circuit, and
no other courts, where this Option grant is made and/or to be performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Its    
 
       
Address:
  Address:    
 
       
 
  Omniture, Inc.    
 
       
 
  550 East Timpanogos Circle
Orem, Utah 84097    
 
       
 
  Attention: Stock Plan Administration    
 
       
 
       
 
       
 
       
 
  Date Received    

-2-



--------------------------------------------------------------------------------



 



[FORM OF NON-U.S. STOCK OPTION AWARD AGREEMENT]
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
NON-U.S. PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Award Agreement (the “Award Agreement”).
I. NOTICE OF STOCK OPTION GRANT

         
 
  Participant’s Name:   [INSERT NAME]
 
       
 
  Participant’s Address:   [INSERT ADDRESS]

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, including
Exhibit B for Participant’s country (if any) as follows:

         
 
  Grant Number:   [INSERT GRANT NO.]
 
       
 
  Date of Grant:   [INSERT GRANT DATE]
 
       
 
  Vesting Commencement Date:   [INSERT VCD]
 
       
 
  Exercise Price per Share:   $[INSERT PRICE/SHARE]
 
       
 
  Total Number of Shares Granted:   [INSERT SHARES]
 
       
 
  Total Exercise Price:   $[INSERT TOTAL X PRICE]
 
       
 
  Type of Option:   Nonstatutory Stock Option (NSO)
 
       
 
  Term/Expiration Date:   [INSERT TERM DATE]

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant’s
active service as a Service Provider ceases, unless such termination is due to
Participant’s death or Disability, in which case this Option shall be
exercisable for one (1) year after Participant’s active service as a Service
Provider ceases. Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 13(c) of the Plan.
II. AWARD AGREEMENT
     A. Grant of Option.
               The Administrator hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan
and Exhibit B for Participant’s country (if any), which are incorporated herein
by reference. Subject to Section 19(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement (including any terms in Exhibit B applying to Participant’s
country), the terms and conditions of the Plan will prevail.
     B. Exercise of Option.
               1. Right to Exercise. This Option is exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement, including Exhibit B
for Participant’s country (if any).
               2. Method of Exercise. This Option is exercisable by delivery of
an exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or
in such other form and manner and pursuant to such procedures as determined by
the Administrator, which will state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together with any applicable tax withholding as set
forth in Section F of this Award Agreement. This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price, together with any applicable tax
withholding.
     No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise comply with Applicable Laws.
     C. Method of Payment.
     Payment of the aggregate Exercise Price will be by any of the following, or
a combination thereof, at the election of Participant:
               1. cash;
               2. check; or

-2-



--------------------------------------------------------------------------------



 



               3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.
     D. Non-Transferability of Option.
               This Option may not be transferred in any manner otherwise than
by will or by the laws of descent or distribution and may be exercised during
the lifetime of Participant only by Participant. The terms of the Plan and this
Award Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
     E. Term of Option.
               This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement (including any terms in Exhibit B
applying to Participant’s country).
     F. Tax Obligations.
               1. Tax Withholding. Regardless of any action the Company or the
Parent or Subsidiary employing or retaining Participant (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
dividends, if any; and (b) do not commit to structure the terms of the grant or
any aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items.
                    Prior to the relevant taxable event, Participant agrees to
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all withholding and payment on account obligations of the Company and/or
the Employer. In this regard, if permissible under local law, Participant
authorizes the Company and/or the Employer, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items legally payable by Participant
by one or a combination of the following:
                    (i) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or
                    (ii) withholding from proceeds of the sale of Shares
acquired upon exercise of the Option; or
                    (iii) arranging for the sale of Shares acquired upon
exercise of the Option (on Participant’s behalf and at Participant’s direction
pursuant to this authorization); or
                    (iv) withholding in Shares, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. If the Company satisfies the obligation for Tax-Related Items by
withholding a number of Shares as described herein, Participant shall be deemed
to have been issued the full number of Shares subject to the Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of the exercise of the Option.
                    Finally, Participant shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of Participant’s

-3-



--------------------------------------------------------------------------------



 



participation in the Plan or Participant’s purchase of Shares that cannot be
satisfied by the means previously described. Participant acknowledges and agrees
that the Company may refuse to honor the exercise and refuse to deliver Shares
if Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items as described in this section.
               2. Code Section 409A. Under Code Section 409A, an option that
vests after December 31, 2004 that was granted with a per share exercise price
that is determined by the U.S. Internal Revenue Service (the “IRS”) to be less
than the fair market value of a Share on the date of grant (a “discounted
option”) may be considered “deferred compensation.” An option that is a
“discounted option” may result in (a) income recognition by Participant (if they
are a U.S. taxpayer) prior to the exercise of the option, (b) an additional
twenty percent (20%) tax, and (c) potential penalty and interest charges. The
“discounted option” may also result in additional state income, penalty and
interest tax to Participant. Participant acknowledges that the Company cannot
and has not guaranteed that the IRS will agree that the per Share exercise price
of this Option equals or exceeds the Fair Market Value of a Share on the Date of
Grant in a later examination. Participant agrees that if the IRS determines that
the Option was granted with a per share exercise price that was less than the
Fair Market Value of a Share on the Date of Grant, Participant will be solely
responsible for Participant’s costs related to such a determination.
                    The Board reserves the right, to the extent it deems
necessary or advisable in its sole discretion, to unilaterally alter or modify
this Award Agreement to ensure that all Options provided to Participants who are
U.S. taxpayers are made in such a manner that either qualifies for exemption
from or complies with Section 409A of the Code; provided, however, that the
Company makes no representation that the Options will be exempt from or comply
with Section 409A of the Code and makes no undertaking to preclude Section 409A
of the Code from applying to the Options.
     G. Entire Agreement; Governing Law.
               The Plan is incorporated herein by reference. The Plan and this
Award Agreement (including any terms in Exhibit B applying to Participant’s
country), constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of the Award Agreement (including any terms in Exhibit B
applying to Participant’s country), are governed by, and construed in accordance
with the internal substantive laws, but not the choice of law rules, of Utah.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Award Agreement
(including any terms in Exhibit B applying to Participant’s country), the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Utah and agree that such litigation shall be conducted only in the courts of
Utah, Fourth District, or the federal courts for the United States for the 10th
Circuit, and no other courts, where this grant is made and/or to be performed.
     H. NO GUARANTEE OF CONTINUED SERVICE.
               PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF

-4-



--------------------------------------------------------------------------------



 



THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
     I. Nature of Grant.
               In accepting the grant, Participant acknowledges that:
               1. the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
               2. the grant of the Option is voluntary and occasional and does
not create any contractual or other right to receive future grants of Options,
or benefits in lieu of Options, even if Options have been granted repeatedly in
the past;
               3. all decisions with respect to future Option grants, if any,
will be at the sole discretion of the Company;
               4. Participant is voluntarily participating in the Plan;
               5. the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
               6. the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;
               7. in the event that Participant is not an employee of the
Company, the Option grant and Participant’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company;
and furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;
               8. the future value of the underlying Shares is unknown and
cannot be predicted with certainty;
               9. if the underlying Shares do not increase in value, the Option
will have no value;
               10. if Participant exercises the Option and obtains Shares, the
value of those Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price;
               11. in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;

-5-



--------------------------------------------------------------------------------



 



               12. in the event of termination of Participant’s status as a
Service Provider (whether or not in breach of local labor laws), Participant’s
right to vest in the Option under the Plan, if any, will terminate effective as
of the date that Participant is no longer actively a Service Provider and will
not be extended by any notice period mandated under local law (e.g., active
service would not include a period of “garden leave” or similar period pursuant
to local law); furthermore, in the event of termination of active service as a
Service Provider (whether or not in breach of local labor laws), Participant’s
right to exercise the Option after termination of service, if any, will be
measured by the date of termination of Participant’s active service and will not
be extended by any notice period mandated under local law; the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively a Service Provider for purposes of the Participant’s Option grant;
               13. the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
               14. Participant is hereby advised to consult with Participant’s
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.
     J. Data Privacy.
               Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
               Participant understands that the Company and the Employer may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
               Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participants
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

-6-



--------------------------------------------------------------------------------



 



     K. Language.
               If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.
     L. Electronic Delivery.
               The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     M. Severability.
               The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-7-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement (including any terms in Exhibit B applying to Participant’s
country). Participant has reviewed the Plan and this Award Agreement (including
any terms in Exhibit B applying to Participant’s country) in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement
(including any terms in Exhibit B applying to Participant’s country).
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement (including any terms in Exhibit B applying to
Participant’s country). Participant further agrees to notify the Company upon
any change in the residence address indicated below.

     
PARTICIPANT:
  OMNITURE, INC.
 
   
 
   
[name]
  By
 
   
Residence Address:
   
 
   
 
  Print Name
[address 1]
   
[city state zip]
   
 
   
 
  Title

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today,
                                        ,                     , the undersigned
(“Purchaser”) hereby elects to exercise Purchaser’s option (the “Option”) to
purchase                                          shares (the “Shares”) of the
Common Stock of Omniture, Inc. (the “Company”) under and pursuant to the 2006
Equity Incentive Plan (the “Plan”) and the Award Agreement dated
                                        ,                      (the “Award
Agreement”) including any terms in Exhibit B applying to Participant’s country.
The Exercise Price for the Shares will be
$                                        .                    , as required by
the Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any applicable Tax-Related Items as set forth
in Section F of the Award Agreement.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement (including any
terms in Exhibit B applying to Participant’s country) and agrees to abide by and
be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement (including
any terms in Exhibit B applying to Participant’s country) are incorporated
herein by reference. This Exercise Notice, the Plan and the Award Agreement
(including any terms in Exhibit B applying to Participant’s country) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and may not be
modified adversely to the Purchaser’s interest except by means of a writing
signed by the

 



--------------------------------------------------------------------------------



 



Company and Purchaser. The terms of this Exercise Notice are governed by, and
construed in accordance with, the internal substantive laws, but not the choice
of law rules, of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Option grant or the terms of the Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of Utah and agree that
such litigation shall be conducted only in the courts of Utah, Fourth District,
or the federal courts for the United States for the 10th Circuit, and no other
courts, where this Option grant is made and/or to be performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Its    
 
       
Address:
  Address:    
 
       
 
  Omniture, Inc.    
 
       
 
  550 East Timpanogos Circle    
 
  Orem, Utah 84097    
 
       
 
  Attention: Stock Plan Administration    
 
       
 
       
 
       
 
       
 
  Date Received    

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
SPECIAL TERMS FOR PARTICIPANTS OUTSIDE THE U.S.
This Exhibit B includes special terms and conditions applicable to Participants
in the countries below. These terms and conditions are in addition to those set
forth in the Award Agreement. Capitalized terms used, but not defined herein,
shall have the same meanings assigned to them in the Plan and the Award
Agreement.
This Exhibit B may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that Participant not rely on the
information noted herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant exercises the Options or sells Shares
he/she acquires under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to his or her specific situation.
If Participant is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.
Argentina
Securities Law Disclaimer
The offering of Options and any Shares issued upon exercise is a private
transaction. This offer is not subject to the supervision of Argentine
governmental authorities. The Options and Shares are being awarded by the
Company on behalf of the Employer. The Options will not be granted on a regular
or monthly basis.
Exchange Control Reporting

Page 1



--------------------------------------------------------------------------------



 



Participant acknowledges and understands that under regulations adopted by the
Argentine Monetary and Banking Authority (“BCRA”), he or she may purchase and
remit foreign currency with a value of up to US$2,000,000 per month for the
purpose of acquiring foreign securities, including Shares of the Company,
without prior approval from the BCRA. However, Participant must execute and
submit an affidavit to the BCRA, at the time the foreign currency is purchased,
confirming that he or she has not purchased and remitted in excess of
US$2,000,000 during the relevant month. Participant should consult with his or
her legal advisor regarding any approval or reporting obligations that he or she
may have with respect to the exercise of Options, the ownership of Shares and/or
the receipt of cash payments from abroad.
Australia
Securities Law Disclaimer
Participant acknowledges and understands that if Participant acquires Shares
upon exercise of the Option and Participant offers the Shares for sale to a
person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. Participant acknowledges and understands that
Participant should obtain legal advice on the disclosure obligations prior to
making any such offer.
Belgium
Share Account Reporting
If Participant is a Belgian resident, Participant acknowledges and understands
that Participant is required to report any security or bank account (including
brokerage accounts) maintained outside of Belgium on his or her annual tax
return.
Brazil
Exchange Control Reporting
Participant acknowledges and understands that if he or she is resident or
domiciled in Brazil that he or she must submit a declaration of assets and
rights held outside of Brazil to the Central Bank annually, if the aggregate
value of Participant’s assets and rights exceeds US$100,000. Assets and rights
that must be reported include: (i) bank deposits; (ii) loans; (iii) financing
transactions; (iv) leases; (v) direct investments; (vi) portfolio investments,
including Shares of the Company; (vii) financial derivative investments; and
(viii) other investments such as real estate.
Intent to Comply with Law
By accepting the Options, Participant agrees that he or she will comply with
Brazilian law when the Shares acquired upon exercise of the Options are sold.
Participant also agrees to report and pay any and

Page 2



--------------------------------------------------------------------------------



 



all taxes associated with the exercise of the Options and sale of any Shares
issued when the Options are exercised.
Canada
Resale of Shares
Participant is permitted to sell Shares acquired upon exercise of the Options
through a designated broker provided the resale of Shares takes place outside of
Canada through the stock exchange on which the Shares are listed. Currently, the
Company’s Shares are listed on the Nasdaq Global Market.
Consent to Receive Information in English for Quebec Participants
The parties acknowledge that it is their express wish that the present
agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents exécutés, avis donnés et proćedures
judiciares intentées, directement ou indirectement, relativement á ou suite á la
présente convention.
China
Form of Payment
Due to legal restrictions in China, Participant acknowledges and understands
that payment of the Exercise Price may be made solely by delivery (on a form
approved by the Administrator) of an irrevocable direction to a securities
broker approved by the Company to sell all of the Shares issued upon exercise of
the Option and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Exercise Price and any Tax-Related Items, unless the
Company decides that a cashless sell-all exercise restriction is not required.
The balance of the sale proceeds, if any, will be delivered to Participant. All
cashless exercises of the Option shall be made through a broker approved by the
Company to handle such transactions.
Exchange Control Information
Participant understands and agrees that, due to exchange control laws in China,
Participant may be required to immediately repatriate the cash sale proceeds
from the exercise of the Option to China. Participant further understands that
such repatriation of the proceeds may need to be effected through a special
exchange control account established by the Company or a Parent, Subsidiary or
affiliate and Participant hereby consents and agrees that the proceeds from the
Option exercise may be transferred to such special account prior to being
delivered to Participant’s personal account.

Page 3



--------------------------------------------------------------------------------



 



Denmark
Share Account Reporting
Participants may hold Shares acquired through the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the Shares are held with a foreign broker or
bank, Participant is responsible for informing the Danish Tax Administration
about the safety-deposit account. For this purpose, Participant must file a
Form V (Erklaering V) with the Danish Tax Administration.
In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. Therefore,
Participant must also file a Form K (Erklaering K) with the Danish Tax
Administration.
If Participant uses the cashless sell-all method of exercise (whereby all Shares
to which Participant is entitled are sold immediately upon exercise of the
Options), Participant is not required to file a Form V because Participant will
not hold any Shares. However if Participant opens a deposit account with a
foreign broker or bank to hold the cash proceeds, Participant is required to
file a Form K as described above.
Labor Law Acknowledgment
By accepting this Option, Participant acknowledges that he or she understands
and agrees that this grant relates to future services to be performed and is not
a bonus or compensation for past services.
Estonia
No country-specific terms apply.
Finland
No country-specific terms apply.
France
Language Consent
By clicking on the “I accept” button or by signing and returning this document
providing for the terms and conditions of this grant, Participant confirms
having read and understood the documents relating to this grant (the Notice of
Grant, the Plan and this Award Agreement) which were provided to Participant in
the English language. Participant accepts the terms of those documents
accordingly.

Page 4



--------------------------------------------------------------------------------



 



En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de cette attribution, Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le
Formulaire d’Attribution, le Plan et ce Contrat d’Attribution) qui ont été
communiqués au Participant en langue anglaise. Participant en accepte les termes
en connaissance de cause.
Exchange Control Reporting
Participant acknowledges and understands that if he or she receives Shares upon
exercise, he or she may only hold those Shares outside of France if he or she
declares all foreign accounts, whether open, current, or closed, in his or her
income tax return. Participant must also declare to the customs and excise
authorities any cash or securities Participant imports or exports without the
use of a financial institution when the value of the cash or securities is equal
to or exceeds €7,600.
Germany
Exchange Control Reporting
Participant acknowledges and understands that cross-border payments in excess of
€12,500 must be reported monthly. If Participant uses a German bank to transfer
a cross-border payment in excess of €12,500 in connection with the purchase or
sale of Shares, the bank will make the report. In addition, Participant must
report any receivables or payables or debts in foreign currency exceeding an
amount of €5,000,000 on a monthly basis. Finally, Participant must also report
his or her holdings annually in the unlikely event that Participant holds Shares
representing 10% or more of the total or voting capital of the Company.
Hong Kong
Securities Law Disclaimer
The contents of the Award Agreement have not been reviewed by any regulatory
authority in Hong Kong. Participant is advised to exercise caution in relation
to the offer. If Participant has any doubt about any of the contents of the
Award Agreement or the Plan, Participant should obtain independent professional
advice.
This offer of the Option and the Shares underlying the Option is not a public
offer of securities and is available only for Employees, Directors and
Consultants of the Company or any of its Parents and Subsidiaries participating
in the Plan.

Page 5



--------------------------------------------------------------------------------



 



India
Fringe Benefit Tax
In accepting the Option, Participant consents and agrees to assume any and all
liability for fringe benefit tax that may be payable by the Company and/or the
Employer in connection with the Option. Participant further understands that the
Option is contingent upon Participant’s agreement to assume liability for any
fringe benefit tax payable on the Option.
In accepting the Option, Participant agrees that the Company and/or the Employer
may collect the fringe benefit tax from Participant by any of the means set
forth in section F of the Award Agreement or by any other reasonable method
established by the Company and/or the Employer. Participant also agrees to
execute any other consents or elections required to accomplish the foregoing,
promptly upon request by the Company and/or the Employer.
Exchange Control Reporting
Participant understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan and any dividends received in
relation to the Shares and convert the funds into local currency within ninety
(90) days of receipt. Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited and
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.
Italy
Form of Payment
Due to legal restrictions in Italy, Participant acknowledges and understands
that payment of the Exercise Price may be made solely by delivery (on a form
approved by the Administrator) of an irrevocable direction to a securities
broker approved by the Company to sell all of the Shares issued upon exercise of
the Option and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Exercise Price and any Tax-Related Items, unless the
Company decides that a cashless sell-all exercise restriction is not required.
The balance of the sale proceeds, if any, will be delivered to Participant. All
cashless exercises of the Option shall be made through a broker approved by the
Company to handle such transactions.
Data Privacy
Notwithstanding any provision of the Award Agreement, this paragraph in the
Exhibit B applies in regards to data privacy in Italy.
     Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in the Award Agreement and in this paragraph of the Exhibit B by and
among, as applicable, the Employer, the Company and its Parents, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Page 6



--------------------------------------------------------------------------------



 



     Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
     Participant also understands that providing the Company with Participant’s
Data is necessary for the performance of the Plan and that Participant’s denial
to provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The Controller of personal data processing is Omniture, Inc., with
registered offices at 550 East Timpanogos Circle, Building G, Orem, Utah 84097,
United States of America, and, pursuant to Legislative Decree no. 196/2003, it
has a representative in Italy. Participant understands that Participant’s Data
will not be publicized, but it may be transferred to E*TRADE FINANCIAL, banks,
other financial institutions or brokers and/or their agents involved in the
management and administration of the Plan. Participant further understands that
the Company and/or any Parent, Subsidiary or affiliate will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
that the Company and/or any Parent, Subsidiary or affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
E*TRADE FINANCIAL or another third party with whom Participant may elect to
deposit any Shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the United States. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Participant’s
Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to Applicable Laws and regulations, does not require
Participant’s consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, Participant has the right to, including but not
limited to, access, delete, update, ask for rectification of Participant’s Data
and stop, for legitimate reason, the Data processing. Furthermore, Participant
is aware that Participant’s Data will not be used for direct marketing purposes.
In addition, the Data provided can be reviewed and questions or complaints can
be addressed by contacting Participant’s local human resources representative.

Page 7



--------------------------------------------------------------------------------



 



Plan Document Acknowledgement
In accepting the Option, Participant acknowledges that he or she has received a
copy of the Plan and the Award Agreement and has reviewed the Plan and the Award
Agreement, including this Exhibit B, in their entirety and fully understands and
accepts all provisions of the Plan and the Award Agreement, including this
Exhibit B.
Participant further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Award Agreement: Tax
Obligations; Entire Agreement; Governing Law; No Guarantee of Continued Service;
Nature of Grant; Language; and the Data Privacy paragraph included in this
Exhibit B.
Japan
Exchange Control Reporting
If Participant acquires Shares valued at more than ¥100,000,000 in a single
transaction, Participant must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the Shares.
In addition, if Participant pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when Participant exercises the Option, he or she must
file a Payment Report with the Ministry of Finance through the Bank of Japan by
the 20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether or not the relevant
payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising the Option and purchasing Shares exceeds ¥100,000,000, then
Participant must file both a Payment Report and a Securities Acquisition Report.
Korea
Exchange Control Reporting
If Participant realizes US$500,000 or more from the sale of Shares, he or she
must repatriate the proceeds to Korea within eighteen months of the sale.
In addition, if Participant remits funds to purchase Shares, the remittance has
to be “confirmed” by a foreign exchange bank in Korea. This is an automatic
procedure (i.e., the bank does not need to “approve” the remittance), and it
should take no more than a single day to process. To receive the confirmation,
Participant should submit (i) a prescribed form application, (ii) the Notice of
Grant, the Award Agreement and any other Plan documents Participant received,
and (iii) certificates of

Page 8



--------------------------------------------------------------------------------



 



employment with his or her local employer. Participant should check with the
bank to determine whether there are any additional requirements. This
confirmation is not necessary for cashless sell-all exercises since there is no
remittance out of Korea.
Mexico
Labor Law Acknowledgment
By accepting the Option, Participant acknowledges, understands and agrees that:
(i) the Option is not related to the salary and other contractual benefits
granted to Participant by the Employer; (ii) any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment; and (iii) any benefit realized under the
Plan is a fringe benefit.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to Participant.
This invitation and the acquisition of Shares do not, in any way, establish a
labor relationship between Participant and the Company, and it does not
establish any rights between Participant and the Employer.
La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad para usted.
Esta invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company y tampoco establece
derecho alguno entre usted y su empleador.
The Netherlands
Labor Law Acknowledgement
By accepting this Option, Participant acknowledges that: (i) the grant is
intended as an incentive for Participant to remain employed with his or her
current Employer and is not intended as remuneration for labor performed;
(ii) the grant is not intended to replace any pension rights or compensation;
and (iii) in the case of a merger, take-over or transfer of liability, the
benefits granted under the Plan will not transfer automatically to another
company.
Prohibition Against Insider Trading
Participants that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of any Shares issued upon
exercise of the Options. In particular, Participant

Page 9



--------------------------------------------------------------------------------



 



may be prohibited from effecting certain Share transactions if he or she has
insider information regarding the Company. Below is a discussion of the
applicable restrictions. Participant is advised to read the discussion carefully
to determine whether the insider rules could apply to him or her. If it is
uncertain whether the insider rules apply, the Company recommends that
Participant consult with his or her legal advisor. Please note that the Company
cannot be held liable if a Participant violates the Dutch insider trading rules.
Participant is responsible for ensuring his or her compliance with these rules.
Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any Participant of the Company or its Dutch Parent or Subsidiary who has
inside information as described above.
Given the broad scope of the definition of inside information, certain
Participants of the Company working at its Dutch Parent or Subsidiary may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they had such inside
information. By entering into the Award Agreement and participating in the Plan,
Participant acknowledges having read and understood the paragraphs above and
acknowledges that it is his or her responsibility to comply with the Dutch
insider trading rules, as discussed herein.
Poland
Exchange Control Reporting
By accepting this Option, Participant acknowledges that he or she is required to
transfer funds through a bank account if the transfer amount exceeds €15,000. In
addition, if Participant is a resident of Poland, Participant acknowledges that
he or she is responsible for complying with exchange control laws in Poland and
is required to report any Shares held upon exercise of the Option to the
National Bank of Poland.
Russia
Securities Law Disclaimer
The Award Agreement, this Exhibit B, the Plan and all other materials
Participant receives regarding his or her participation in the Plan do not
constitute advertising or an offering of securities in Russia. The issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.
Exchange Control Reporting
Upon the sale of Shares acquired under the Plan, Participant must repatriate the
proceeds back to Russia within a reasonably short time after receipt of the
proceeds. Russian currency control restrictions

Page 10



--------------------------------------------------------------------------------



 



concerning the use of special bank accounts and reserving of funds with the
Russian Central Bank were effectively repealed on July 1, 2006. However,
Participant is encouraged to contact his or her personal advisor before
remitting the sale proceeds to Russia.
Participant acknowledges that he or she is not permitted to sell Shares directly
to other Russian legal entities or residents.
Singapore
Securities Law Disclaimer
The grant of the Award is being made on a private basis and is, therefore,
exempt from registration in Singapore.
Director Notification
Participant understands and acknowledges that if Participant is a director,
associate director or shadow director of a Singapore Parent or Subsidiary of the
Company, Participant is subject to certain notification requirements under the
Singapore Companies Act, regardless of whether Participant is a Singapore
resident or employed in Singapore. Among these requirements is an obligation to
notify the Singapore Parent or Subsidiary in writing when Participant receives
an interest (e.g., Options or Shares) in the Company. In addition, Participant
must notify the Singapore Parent or Subsidiary when Participant sells Shares of
the Company (including when Participant sells Shares acquired under the Plan).
These notifications must be made within two days of acquiring or disposing of
any interest in the Company. In addition, a notification must be made of
Participant’s interests in the Company within two days of becoming a director,
associate director or shadow director.
Spain
Nature of Grant
This provision supplements section I of the Award Agreement. In accepting the
grant, Participant acknowledges that he or she consents to participation in the
Plan and has received a copy of the Plan.
Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be Employees of the Company or a Parent, Subsidiary or
affiliate throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or a Parent, Subsidiary or affiliate
on an ongoing basis. Consequently, Participant understands that the Option is
granted on the assumption and condition that the Option and the Shares issued
upon exercise of the Option shall not become a part of any employment contract
(either with the Company or a Parent, Subsidiary or affiliate) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, Participant
understands that the grant of the Option would not be made to Participant but
for the assumptions and conditions referred to above; thus, Participant
acknowledges and freely accepts that should any or all of

Page 11



--------------------------------------------------------------------------------



 



the assumptions be mistaken or should any of the conditions not be met for any
reason, then any Option grant shall be null and void.
Exchange Control Reporting
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Participant will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.
If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.
To participate in the Plan, Participant must comply with exchange control
regulations in Spain that require that the purchase of Shares be declared for
statistical purposes. If a Spanish financial institution executes the
transaction, the institution will automatically make the declaration on
Participant’s behalf; otherwise, it is Participant’s responsibility to make the
declaration. In addition, Participant must file a declaration of ownership of
foreign securities each January.
Sweden
No country-specific terms apply.
Taiwan
Exchange Control Reporting
If Participant is a resident of Taiwan (including an expatriate holding an Alien
Resident Certificate), Participant may acquire foreign currency to purchase
Shares and remit the same out of or into Taiwan up to US$5,000,000 per year
without justification. If Participant is an expatriate employee who does not
have an Alien Resident Certificate, Participant may remit into Taiwan and
convert to local currency up to US$100,000 at each remittance with no annual
limitation. Remittance of funds for the purchase of Shares must be made through
an authorized foreign exchange bank. If the transaction amount is TWD500,000 or
more in a single transaction, Participant must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Participant must also provide supporting
documentation to the satisfaction of the remitting bank.
United Arab Emirates/Dubai
Securities Law Disclaimer
The Plan is being offered only to qualified employees and is in the nature of
providing equity incentives to Employees of the Company’s affiliate in the
U.A.E.

Page 12



--------------------------------------------------------------------------------



 



[FORM OF FRENCH STOCK OPTION AWARD AGREEMENT]
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
PARTICIPANTS IN FRANCE
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “U.S. Plan”) and the Rules of the Omniture, Inc.
2006 Equity Incentive Plan for the Grant of Options to Participants in France
(the “French Plan,” together with the U.S. Plan, the “Plan”) will have the same
defined meanings in this Award Agreement.
I. NOTICE OF STOCK OPTION GRANT

             
 
  Participant’s Name:   [INSERT NAME]    
 
           
 
  Participant’s Address:        

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

             
 
  Grant Number:   [INSERT GRANT NO.]    
 
           
 
  Grant Date:   [INSERT GRANT DATE]    
 
           
 
  Vesting Commencement Date:   [INSERT VCD]    
 
           
 
  Exercise Price per Share: $   [INSERT PRICE/SHARE]    
 
           
 
  Total Number of Shares Granted:   [INSERT SHARES]    
 
           
 
  Total Exercise Price: $   [INSERT TOTAL X PRICE]    
 
           
 
  Type of Option:   Nonstatutory Stock Option (NSO)    
 
           
 
  Term/Expiration Date:   [INSERT TERM DATE]    

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant’s
active service as a Service Provider ceases, unless such termination is due to
Participant’s (i) Disability (as defined in the French Plan), in which case this
Option shall be exercisable for one (1) year after Participant’s active service
as a Service Provider ceases or (ii) death, in which case this Option shall be
exercisable for six (6) months after the Participant’s death. Notwithstanding
the foregoing and except in the event of the Participant’s death, in no event
may this Option be exercised after the Term/Expiration Date as provided above
and may be subject to earlier termination as provided in Section 14(c) of the
U.S. Plan.
II. AWARD AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which are
incorporated herein by reference. Subject to Section 19(c) of the U.S. Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
U.S. Plan or French Plan, as applicable, will prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes as set forth in Section H of this Award Agreement.
This Option will be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price.
     No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise comply with Applicable Laws.
     C. Method of Payment.
     Payment of the aggregate Exercise Price will be by any of the following, or
a combination thereof, at the election of Participant:
          1. cash;

-2-



--------------------------------------------------------------------------------



 



          2. check; or
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.
     D. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Restrictions on Sale of Shares. Notwithstanding any provisions of the
U.S. Plan or this Award Agreement to the contrary, in the event Participant
vests in and exercises the Option prior to the fourth anniversary of the Grant
Date, after issuance of the Shares to Participant upon exercise of the Option,
Participant will not be permitted to sell, transfer, pledge, hypothecate or
assign such Shares until the fourth anniversary of the Grant Date or such other
date as is required to comply with the applicable holding period for
French-qualified Options set forth by Section 163 bis C of the French Tax Code,
as amended. If the holding period applicable to Shares underlying the
French-qualified Options is not met, this Option may not receive favorable tax
and social security treatment under French law. This restriction does not apply
in the event of Participant’s death and Disability (as defined in the French
Plan). In the event of Forced Retirement or dismissal as defined by Section 91 —
ter of Exhibit II of the French Tax Code, as amended, and as construed by the
French Tax Circulars and subject to fulfillment of selected conditions for
French-qualified Options, this holding period restriction does not apply for
Options that have been exercised at least three (3) months prior to the
effective date of the Forced Retirement or at least three (3) months prior to
the receipt of the notice of dismissal by Participant.
     G. Specific Restriction for Managing Directors. Notwithstanding any
provision in this Award Agreement, if Participant is a managing director under
French law (“mandataires sociaux,” i.e., Président du Conseil d’Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions), the Administrator, in its sole discretion, may (i)
prohibit Participant from exercising all or a portion of the Option or
(ii) require Participant to hold a certain percentage of the Shares acquired
upon exercise of the Option in a brokerage account designated by the Company,
until such time as Participant ceases to serve as a managing director. The
Administrator shall exercise its discretion under this Section G only to the
extent that it is a requirement for French-qualified Options to impose such
restrictions on managing directors.
     H. Tax Obligations.
          1. Withholding Taxes. Regardless of any action the Company or the
Parent or Subsidiary employing or retaining Participant (the “Employer”) takes
with respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
dividends, if any; and (b) do not commit to continue to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Participant’s
liability for Tax-Related Items.

-3-



--------------------------------------------------------------------------------



 



               Prior to the relevant taxable event, Participant agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, if permissible under local law, Participant authorizes
the Company and/or the Employer, at their discretion, to satisfy the obligations
with regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
               (i) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or
               (ii) withholding from proceeds of the sale of Shares acquired
upon exercise of the Option; or
               (iii) arranging for the sale of Shares acquired upon exercise of
the Option (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); or
               (iv) withholding in Shares, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment. If the Company satisfies the obligation for Tax-Related Items by
withholding a number of Shares as described herein, Participant shall be deemed,
for tax purposes only, to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of the exercise of the Option.
               Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.
          2. Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
fair market value of a Share on the date of grant (a “discounted option”) may be
considered “deferred compensation.” An option that is a “discounted option” may
result in (a) income recognition by Participant (if they are a U.S. taxpayer)
prior to the exercise of the option, (b) an additional twenty percent (20%) tax,
and (c) potential penalty and interest charges. Participant acknowledges that
the Company cannot and has not guaranteed that the IRS will agree that the per
share exercise price of this Option equals or exceeds the fair market value of a
Share on the Date of Grant in a later examination. Participant agrees that if
the IRS determines that the Option was granted with a per share exercise price
that was less than the fair market value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
               The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.

-4-



--------------------------------------------------------------------------------



 



     I. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of the Award Agreement are governed by, and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of Utah. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this grant is
made and/or to be performed.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME.
     K. Nature of Grant.
          In accepting the grant, Participant acknowledges that:
          1. the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          2. the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          3. all decisions with respect to future Option grants, if any, will be
at the sole discretion of the Company;
          4. Participant is voluntarily participating in the Plan;
          5. the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
          6. the Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service

-5-



--------------------------------------------------------------------------------



 



payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;
          7. in the event that Participant is not an employee of the Company,
the Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;
          8. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          9. if the underlying Shares do not increase in value, the Option will
have no value;
          10. if Participant exercises the Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
          11. in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
          12. in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively a Service Provider and will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of active service as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
exercise the Option after termination of service, if any, will be measured by
the date of termination of Participant’s active service and will not be extended
by any notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively a
Service Provider for purposes of the Participant’s Option grant;
          13. the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          14 Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     L. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

-6-



--------------------------------------------------------------------------------



 



          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the Company, E*TRADE FINANCIAL and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participants
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     M. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.
     N. Electronic Delivery and Acceptance.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
     O. Disqualification of French-qualified Options. If the French-qualified
Options are otherwise modified or adjusted in a manner in keeping with the U.S.
Plan or as mandated as a matter of law and the modification or adjustment is
contrary to the terms and conditions of the French Plan or French laws, the
Options may no longer qualify as French-qualified Options. If the Options no
longer qualify as French-qualified Options, the Administrator may, provided it
is authorized to do so under the Plan, determine to lift, shorten or terminate
certain restrictions applicable to the exercise of the Options or the sale of
Shares which may have been imposed under the French Plan and this Award
Agreement.

-7-



--------------------------------------------------------------------------------



 



     P. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-8-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.
     By clicking on the “I accept” button or by signing and returning this
document providing for the terms and conditions of the grant, Participant
confirms having read and understood the documents relating to this grant (the
Notice of Grant, the U.S. Plan as amended by the French Plan and this Award
Agreement) which were provided to Participant in the English language.
Participant accepts the terms of those documents accordingly.
     En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de cette attribution, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le
Formulaire d’Attribution, le Plan U.S. tel qu’amendé par le Plan pour la France
et ce Contrat d’Attribution) qui ont été communiqués au Participant en langue
anglaise. Le Participant en accepte les termes en connaissance de cause.

         
PARTICIPANT:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Print Name    
 
       
Residence Address
       
 
       
 
  Title    
 
       
 
       
 
       
 
       
 
       
 
       

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today, _________, ______, the
undersigned (“Purchaser”) hereby elects to purchase ____________ shares (the
“Shares”) of the Common Stock of Omniture, Inc. (the “Company”) under and
pursuant to the 2006 Equity Incentive Plan (the “U.S. Plan”), the Rules of the
Omniture, Inc. 2006 Equity Incentive Plan for the Grant of Options to
Participants in France (the “French Plan,” together with the U.S. Plan, the
“Plan”) and the Award Agreement dated _________, ______ (the “Award Agreement”).
The Exercise Price for the Shares will be $_________. ______, as required by the
Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any applicable Tax-Related Items as set forth
in Section H of the Award Agreement.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the U.S.
Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax or social security advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement (constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option grant or the terms of the Award

 



--------------------------------------------------------------------------------



 



Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this Option
grant is made and/or to be performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  OMNITURE, INC.    

         
 
Signature
 
 
By    
 
       
 
       
Print Name
  Its    
 
       
Address:
  Address:    
 
       
 
  Omniture, Inc.    
 
       
 
  550 East Timpanogos Circle
   
 
  Orem, Utah 84097    
 
       
 
  Attention: Stock Plan Administration    
 
       
 
       
 
       
 
       
 
  Date Received    

-2-



--------------------------------------------------------------------------------



 



[FORM OF UK STOCK OPTION AWARD AGREEMENT]
UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
UK PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the UK Sub-plan of
the Omniture, Inc. 2006 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Award Agreement (the “Award Agreement”).

I.   NOTICE OF STOCK OPTION GRANT

             
 
  Participant’s Name:   [INSERT NAME]    
 
           
 
  Participant’s Address:   [INSERT ADDRESS]    

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan, the Joint Election and this Award
Agreement, as follows:

             
 
  Grant Number:   [INSERT GRANT NO.]    
 
           
 
  Date of Grant:   [INSERT GRANT DATE]    
 
           
 
  Vesting Commencement Date:   [INSERT VCD]    
 
           
 
  Exercise Price per Share:   $[INSERT PRICE/SHARE] USD    
 
           
 
  Total Number of Shares Granted:   [INSERT SHARES]    
 
           
 
  Total Exercise Price:   $[INSERT TOTAL X PRICE]    
 
           
 
  Type of Option:   UK Unapproved Option    
 
           
 
  Term/Expiration Date:   [INSERT TERM DATE]    

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant
ceases to be an Employee, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for one (1) year
after Participant ceases to be an Employee. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 13(c) of
the Plan.

II.   AWARD AGREEMENT

     A. Grant of Option.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Award Agreement (the “Participant”) an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Stock Option Grant above, at the exercise price per share set forth in
the Notice of Grant (the “Exercise Price”), subject to the Joint Election (as
defined in Section H of this Award Agreement), the terms and conditions of the
UK Sub-Plan of the Omniture, Inc. 2006 Equity Incentive Plan (the “Plan”), which
is incorporated herein by reference. Subject to Section 18(c) of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail SAVE THAT in respect of (i) any payment or other matter
relating to the Option Tax Liability (as defined in paragraph Section G(b) of
this Award Agreement), the terms of this Award Agreement shall prevail; and
(ii) in respect of any employer’s NICs (as defined by Section H of this Award
Agreement), the terms of the Joint Election will prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner and pursuant to such procedures as determined by the
Administrator, which will state the election to exercise the Option, the number
of Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice will be
completed by Participant and delivered to the Company. The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares payment of the Option Tax Liability and payment of any liability arising
under the terms of the Joint Election and confirmation that a Section 431
Election has been completed (in the format set out in Exhibit B or in such other
form as determined by HM Revenue & Customs from time to time). This Option will
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price, such payments and
the Section 431 confirmation.
     No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

-2-



--------------------------------------------------------------------------------



 



     C. Method of Payment.
     Payment of the aggregate Exercise Price will be by any of the following, or
a combination thereof, at the election of Participant:
          1. cash;
          2. cheque;
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or
          4. surrender of other Shares which (a) shall be valued at its Fair
Market Value on the date of exercise and (b) must be owned free and clear of any
liens, claims, encumbrances or security interests, if accepting such Shares, in
the sole discretion of the Administrator, shall not result in any adverse
accounting consequences to the Company.
     D. Non-Transferability of Option.
          This Option may not be transferred in any manner other than to the
personal representatives on the death of the Participant. The Option may be
exercised during the lifetime of Participant only by Participant. The terms of
the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Tax Obligations.
          1. Tax Withholding. In the event that the Company determines that it
is required to withhold any tax as a result of the exercise of this option, the
Participant, as a condition to the exercise of this option, must pay or provide
for any Option Tax Liability. Payment of any liability arising under the terms
of the Joint Election shall be payable in accordance with the terms of the Joint
Election.
          2. Taxation Consequences. The Participant should obtain advice from an
appropriate independent professional adviser in relation to the United Kingdom
taxation implications of the grant, exercise, assignment, release, cancellation
or any other disposal of this Option (the "Trigger Event”) pursuant to the Plan
and on any subsequent sale of the Option Shares. The Participant should also
take advice in respect of the United Kingdom taxation indemnity provisions
comprising Sections G.1. and G.2. below.
     G. Participants Taxation Indemnity.
          1. To the extent permitted by law, the Participant hereby agrees to
indemnify and keep indemnified the Company and the Company as trustee for and on
behalf of any related corporation, in respect of any liability or obligation of
the Company and/or any related corporation to account for income tax (under
PAYE) or any other taxation provisions and primary Class 1 National Insurance
Contributions (“NICs”) in the United Kingdom to the extent arising from a
Trigger Event or arising out of the acquisition, retention and disposal of the
Shares acquired pursuant to this Option.
          2. The Company shall not be obliged to allot and issue any Shares or
any interest in Shares pursuant to the exercise of an Option unless and until
the Participant has paid to the Company such sum as is, in the opinion of the
Company, sufficient to indemnify the Company in full against any liability the

-3-



--------------------------------------------------------------------------------



 



Company has to account to HM Revenue & Customs for any amount of, or
representing, income tax and/or primary NICs (the “Option Tax Liability”), or
the Participant has made such other arrangement as in the opinion of the Company
will ensure that the full amount of any Option Tax Liability will be recovered
from the Participant within such period as the Company may then determine.
          3. In the absence of any such other arrangement being made, the
Company shall have the right to retain out of the aggregate number of shares to
which the Participant would have otherwise been entitled upon the exercise of
this option, such number of Shares as, in the opinion of the Company, will
enable the Company to sell as agent for the Participant (at the best price which
can reasonably expect to be obtained at the time of the sale) and to pay over to
the Company sufficient monies out of the net proceeds of sale, after deduction
of all fees, commissions and expenses incurred in relation to such sale, to
satisfy the Participant’s liability under such indemnity.
     H. Employer’s NICs. As consideration of the grant of an Option under the
Plan the Participant has joined with the Company, or if and to the extent that
there is a change in the law, any other company or person who is or becomes a
secondary contributor for NIC purposes in respect of this Option (the “Secondary
Contributor”) in making an election (in such terms and such form as provided in
paragraphs 3A and 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992) which has been approved by HM Revenue & Customs (the “Joint
Election”), for the transfer of the whole or any liability of the Secondary
Contributor to Employer’s Class 1 NICs to be transferred to the Participant.
     I. Data Protection.
          1. In order to facilitate the administration of the Plan, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about the Participant and to transfer this
data to the Company and to certain third parties such as brokers with whom the
Participant may elect to deposit any share capital under the Plan, including
E*TRADE FINANCIAL. The Participant consents to the Company (or its payroll
administrators) collecting, holding and processing its personal data and
transferring this data to any other third parties insofar as is reasonably
necessary to implement, administer and manage the Plan.
          2. Where the transfer is to be to a destination outside the European
Economic Area, the Company shall take reasonable steps to ensure that the
Participant’s personal data continues to be adequately protected and securely
held.
          3. The Participant understands that the Participant may, at any time,
view its personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Human Resources Department of the
Company (but acknowledges that without the use of such data it may not be
practicable for the Company to administer the Participant’s involvement in the
Plan in a timely fashion or at all and this may be detrimental to the
Participant).
     J. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of this Award Agreement are governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or the Award Agreement, the parties hereby submit to and consent to the

-4-



--------------------------------------------------------------------------------



 



exclusive jurisdiction of the State of Utah and agree that such litigation shall
be conducted only in the courts of Utah, Fourth District, or the federal courts
for the United States for the 10th Circuit, and no other courts, where this
grant is made and/or to be performed.
     K. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING PARTICIPANT) AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
WILL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.
     L. Nature of Grant.
          In accepting the grant, Participant acknowledges that:
          1. the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          2. the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          3. all decisions with respect to future Option grants, if any, will be
at the sole discretion of the Company;
          4. Participant is voluntarily participating in the Plan;
          5. the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
          6. the Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer;
          7. in the event that Participant is not an employee of the Company,
the Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;

-5-



--------------------------------------------------------------------------------



 



          8. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          9. if the underlying Shares do not increase in value, the Option will
have no value;
          10. if Participant exercises the Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
          11. in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
          12. in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively a Service Provider and will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of active service as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
exercise the Option after termination of service, if any, will be measured by
the date of termination of Participant’s active service and will not be extended
by any notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively a
Service Provider for purposes of the Participant’s Option grant;
          13. the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          14. Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     M. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by local law.
     N. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

-6-



--------------------------------------------------------------------------------



 



     O. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-7-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan, this Award
Agreement and the Joint Election. Participant has reviewed the Plan, this Award
Agreement and the Joint Election in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and the
Joint Election and fully understands all provisions of the Plan, this Award
Agreement and the Joint Election. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, Award Agreement and the
Joint Election. Participant further agrees to notify the Company upon any change
in the residence address indicated below.

      PARTICIPANT:   OMNITURE, INC.        
[name]
  [Officer name]
 
  [Title]
 
   
Residence Address:
   
 
   
[address 1]
[city state zip]
   

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
United States of America
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today, _________, ______, the
undersigned (“Purchaser”) hereby elects to exercise Purchaser’s option (the
‘Option”) to purchase _________ shares (the “Shares”) of the Common Stock of
Omniture, Inc. (the “Company”) under and pursuant to the UK Sub-plan of the
Omniture, Inc. 2006 Equity Incentive Plan (the “Plan”) and the Award Agreement
dated _________ (the “Award Agreement”) and the Joint Election dated _________.
The Exercise Price for the Shares will be $_________.______, as required by the
Award Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company:

  (a)   the full Exercise Price for the Shares;     (b)   payment in respect of
the Option Tax Liability (as defined in the Award Agreement); and     (c)  
confirmation that the Purchaser has delivered to the Secondary Contributor (as
defined in the Award Agreement) the liability pursuant to the Joint Election and
the Section 431 Election as set forth in the Award Agreement.

     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 



--------------------------------------------------------------------------------



 



     6. Entire Agreement; Governing Law. The Plan, the Award Agreement and the
Joint Election are incorporated herein by reference. This Exercise Notice, the
Plan, the Award Agreement and the Joint Election constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Purchaser with
respect to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. The terms of this Exercise Notice are governed by, and construed in
accordance with, the internal substantive laws, but not the choice of law rules,
of the State of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Option grant or the terms of the Award Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of Utah and agree that
such litigation shall be conducted only in the courts of Utah, Fourth District,
or the federal courts for the United States for the 10th Circuit, and no other
courts, where this Option grant is made and/or to be performed.

     
Submitted by:
    Accepted by:
 
   
PURCHASER:
    OMNITURE, INC.:

                 
Signature:
      By:        
 
 
 
 
 
 
 
   
 
               
Name:
      Name:        
 
     
 
       
 
  (please print)            
 
      Title:        
 
     
 
       
Residence Address:
               
 
               
 
               
 
      Address:                      
 
                                      Omniture, Inc.    
 
                        550 East Timpanogos Circle
Orem, Utah 84097
United States of America
Attention: Stock Plan Administration    

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B



Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election
1. Between

         
 
  the Employee:   [insert name of employee]  
 
       
 
  whose National Insurance Number is:   [insert NINO]
 
       
 
  and    
 
       
 
  the Company (who is the Employee’s employer):   Omniture Limited
 
       
 
  of Company Registration Number:   [Co Reg. No.]

2. Purpose of Election
     This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
     The effect of an election under section 431(1) is that, for the relevant
Income Tax and NIC purposes, the employment-related securities and their market
value will be treated as if they were not restricted securities and that
sections 425 to 430 ITEPA do not apply. An election under section 431(2) will
ignore one or more of the restrictions in computing the charge on acquisition.
Additional Income Tax will be payable (with PAYE and NIC where the securities
are Readily Convertible Assets).



     Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

 



--------------------------------------------------------------------------------



 



3. Application
     This joint election is made not later than 14 days after the date of
acquisition of the securities by the employee and applies to:

         
 
  Number of securities:   [insert number]  
 
  Description of securities:   Common Stock of Omniture, Inc.  
 
  Name of issuer of securities:   Omniture, Inc

     To be acquired by the Employee after _________, ______, under the terms of
the UK Sub-Plan of the Omniture, Inc. 2006 Equity Incentive Plan.
4. Extent of Application
     This election disapplies S.431(1) ITEPA: All restrictions attaching to the
securities.
5. Declaration
     This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
     In signing this joint election, we agree to be bound by its terms as stated
above.

         
 
 
 
       /     /     
 
  Signature (Employee)   Date
 
       
 
 
 
       /     /     
 
  Signature (for and on behalf of the company)   Date
 
       
 
       
 
  Position in company    

-2-



--------------------------------------------------------------------------------



 



     DATED:                     ,     
 
OMNITURE INC.
- and -
OMNITURE LIMITED
- and -
PARTICIPANT
 
 
JOINT ELECTION
RELATING TO THE UK SUB-PLAN OF
THE OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
 
TAYLOR WESSING LLP
Carmelite
50 Victoria Embankment
Blackfriars
London EC4Y 0DX
Tel: +44 (0)20 7300 7000
Fax: +44 (0)20 7300 7100
DX 41 London
Ref: DNK/AXC

 



--------------------------------------------------------------------------------



 



JOINT ELECTION
          BETWEEN

(1)   OMNITURE INC. whose office is located at 550 East Timpanogos Circle, Orem,
Utah 84097, United States of America (the “Company”);   (2)   OMNITURE LIMITED
(company registration number 05149955) whose registered office is located at
Whitefriars, Lewins Mead, Bristol BS21 2NT (the “Employer”); and   (3)   [Insert
Name of Participant] of [insert address of Participant] (the “Participant” which
shall include his executors or administrators in the case of his death).

          INTRODUCTION

(A)   The Participant may be granted, from time to time, equity awards (each one
an “Award”) to acquire shares of common stock of the Company (the “Shares”) on
terms to be set out in Award Agreements to be issued pursuant to the UK Sub-Plan
of the Omniture Inc. 2006 Equity Incentive Plan (the “Plan”).

(B)   This joint election (the “Joint Election”) is in an approved format. The
grant, exercise, cancellation, release, assignment or other disposal of an Award
is subject to the Participant entering into this Joint Election.

(C)   The Participant is currently an employee of the Company.

(D)   The exercise, release, cancellation, assignment or other disposal of an
Award (a “Trigger Event”) (whether in whole or in part), may result in the
Company or, if and to the extent that there is a change in law, any other
company or person who becomes the secondary contributor for National Insurance
contributions (“NIC”) purposes at the time of such Trigger Event having a
liability to pay employer’s (secondary) Class I NICs (or any tax or social
security premiums which may be introduced in substitution or in addition
thereto) in respect of such Trigger Event.

(E)   Where the context so admits, any reference in this Joint Election:

  (i)   to the singular number shall be construed as if it referred also to the
plural number and vice versa;     (ii)   to the masculine gender shall be
construed as though it referred also to the feminine gender;

 



--------------------------------------------------------------------------------



 



  (iii)   to a statute or statutory provision shall be construed as if it
referred also to that statute or provision as for the time being amended or
re-enacted; and     (iv)   Shares means shares of common stock of the Company.

2



--------------------------------------------------------------------------------



 



AGREED TERMS

1.   Joint Election   1.1   It is a condition of the exercise, cancellation,
release, assignment or other disposal of an Award that the Participant has
entered into this Joint Election with the Company.   1.2   The Participant and
the Company elect to transfer the liability (the “Liability”) for all of the
employer’s (Secondary) Class I NICs referred to in (D) above and charged on
payments or other benefits arising on a Trigger Event and treated as
remuneration and earnings pursuant to section 4(4)(a) of the Social Security
Contributions and Benefit Act 1992 (“SSCBA”) to the Participant. This Joint
Election is made pursuant to an arrangement authorised by paragraph 3B,
Schedule 1 of the SSCBA.   1.3   This Joint Election does not apply in relation
to any liability, or any part of any liability, arising as a result of
regulations being given retrospective effect by virtue of section 4B(2) of the
Social Security Contributions and Benefits Act 1992 or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.   2.   Restriction on
registration until liability paid by Participant       The Participant hereby
agrees that no Shares shall be registered in his name until he has met the
Liability as a result of a Trigger Event in accordance with this Joint Election.
  3.   Payment   3.1   Where, in relation to an Award, the Participant is
liable, or is in accordance with current practice at the date of the Trigger
Event believed by the Company to be liable (where it is believed that the shares
under option are readily convertible assets), to account to the HM Revenue &
Customs for the Liability, the Participant and the Company agree that, upon
receipt of the funds to meet the Liability from the Participant, such funds to
meet the Liability shall be paid to the Collector of Taxes or other relevant
taxation authority by the Company on the Participant’s behalf within 14 days of
the end of the income tax month in which the gain on the Option was made (“the
14 day period”) and for the purposes of securing payment of the Liability the
Participant will on the occurrence of a Trigger Event:

  (a)   pay to the Company a cash amount equal to the Liability; and/or     (b)
  suffer a deduction from salary or other remuneration due to the Participant
such deduction being in an amount not exceeding the Liability; and/or     (c)  
at the request of the Company enter into such arrangement or arrangements
necessary or expedient with such person or persons (including the appointment of
a nominee on behalf of the Participant) to effect the sale of Shares acquired
through the exercise of the Option to cover all or any part of

3



--------------------------------------------------------------------------------



 



the Liability and use the proceeds to pay the Company a cash amount equal to the
Liability.

3.2   The Participant hereby irrevocably appoints the Company as his attorney
with full power in his name to execute or sign any document and do any other
thing which the Company may consider desirable for the purpose of giving effect
to the Participant satisfying the Liability under clause 3.1 and satisfying any
penalties and interest under clause 3.4, save that this power of attorney shall
be limited as set out below. The Participant further agrees to ratify and
confirm whatever the Company may lawfully do as his attorney. The power of
attorney granted in this clause shall be limited to the grant of a right for the
Company to enter into such an arrangement (as envisaged by clause 3.1(c)) on the
Participant’s behalf to sell sufficient of the Shares issued or transferred to
the Participant on the exercise of the Option to meet the Liability pursuant to
clause 3.1 and any penalty or interest arising under clause 3.4.   3.3   The
Company shall pass all monies it has collected from the Participant in respect
of the Liability to the Collector of Taxes by no later than 14 days after the
end of the income tax month in which the Trigger Event occurred. The Company
shall be responsible for any penalties or interest that may arise in respect of
the Liability from any failure on its part after it has collected any monies
from the Participant to pass the Liability to the Collector of Taxes within the
said 14 days period.   3.4   If the Participant has failed to pay all or part of
the Liability to the Company within the 14 day period the Participant hereby
indemnifies the Company against such penalties or interest that the Company
would have to pay in respect of the late payment of all or part of the Liability
to the Collector of Taxes.   4.   Termination of Joint Election   4.1   This
Joint Election shall cease to have effect on the occurrence of any of the
following:

  (a)   if the terms of this Joint Election are satisfied in the reasonable
opinion of the Company and the Participant;     (b)   if the Company and the
Participant jointly agree in writing to revoke this Joint Election;     (c)   if
the HM Revenue & Customs withdraws approval of this Joint Election so far as it
relates to share options covered by the Joint Election but not yet granted;    
(d)   if the Options lapse or no Option is otherwise capable of being exercised
pursuant to the UK Sub-Plan of the Plan; and/or     (e)   if the Company serves
notice on the Participant that the Joint Election is to cease to have effect.

4



--------------------------------------------------------------------------------



 



5.   Further assurance   5.1   The Company and the Participant shall do all such
things and execute all such documents as may be necessary or desirable to ensure
that this Joint Election complies with all relevant legislation and/or HM
Revenue & Customs requirements.   5.2   The Participant shall notify the Company
in writing of any Trigger Event which occurs in relation to an Award within
three (3) days of such Trigger Event.   6.   Secondary Contributor       The
Company enters into this Joint Election on its own behalf, or, if and to the
extent that there is a change in law, any other company or person who is or
becomes a secondary contributor for NIC purposes in respect of an Award. It is
agreed that the Company can enforce the terms of this Joint Election against the
Participant on behalf of any such company.   7.   Binding Effect   7.1   The
Participant agrees to be bound by the terms of this Joint Election and for the
avoidance of doubt the Participant shall continue to be bound by the terms of
this Joint Election regardless of which country the Participant is working in
when the Liability arises and regardless of whether the Participant is an
employee of the Company when the Liability arises.   7.2   The Company agrees to
be bound by the terms of this Joint Election and for the avoidance of doubt the
Company shall continue to be bound by the terms of this Joint Election
regardless of which country the Participant is working in when the Liability
arises and regardless of whether the Participant is an employee of the Company
when the Liability arises.   8.   Governing Law       This Joint Election shall
be governed by and construed in accordance with English law and the parties
irrevocably submit to the non-exclusive jurisdiction of the English Courts to
settle any claims, disputes or issues which may arise out of this deed.This
Joint Election has been executed and delivered as a deed on the date written
above.

5



--------------------------------------------------------------------------------



 



     SIGNED as a Deed by [Insert Name of Participant]:                    

              in the presence of:        
 
           
Witness signature:
           
 
 
 
       
 
           
Name:
           
 
           
 
           
Address:
           
 
           
 
           
Occupation:
           
 
           

SIGNED as a DEED
by OMNITURE INC.
acting by the under-mentioned
person(s) acting on the authority
of the Company in accordance
with the laws of the territory of
its incorporation:

     
 
   
 
  Authorised signatory
 
     
 
   
 
  Authorised signatory

          SIGNED as a DEED
by OMNITURE LIMITED
     acting by:

     
 
   
 
  Director          
 
     
 
   
 
  Director / Secretary     

6



--------------------------------------------------------------------------------



 



[FORM OF U.S. RESTRICTED STOCK UNIT AWARD]
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the 2006 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

I.   NOTICE OF RESTRICTED STOCK UNIT GRANT

             
 
  Participant’s Name:   [INSERT NAME]    
 
           
 
  Participant’s Address:   [INSERT ADDRESS]    

     You have been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

             
 
  Grant Number:   [INSERT GRANT NUMBER]    
 
           
 
  Date of Grant:   [INSERT GRANT DATE]    
 
           
 
  Vesting Commencement Date:   [INSERT VCD]    
 
           
 
  Number of Restricted Stock Units:   [INSERT NUMBER OF SHARES]    

     Vesting Schedule:
     Subject to any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Unit will vest in accordance with the following
schedule:
          [INSERT VESTING SCHEDULE]
     In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Unit, the Restricted
Stock Unit and Participant’s right to acquire any Shares hereunder will
immediately terminate.

II.   AGREEMENT

     A. Grant of Restricted Stock Unit.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Award Agreement (the “Participant”) under
the Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and

-1-



--------------------------------------------------------------------------------



 



conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
     B. Company’s Obligation to Pay.
          Each Restricted Stock Unit represents the right to receive a Share on
the date it vests. Unless and until the Restricted Stock Units will have vested
in the manner set forth in Section C, Participant will have no right to payment
of any such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Restricted Stock Units that vest in accordance with Sections C
or D will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section G. Subject to the provisions
of Section D, such vested Restricted Stock Units shall be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one half (21/2) months from the end of the
Company’s tax year that includes the vesting date.
     C. Vesting Schedule.
          Except as provided in Section D, and subject to Section E, the
Restricted Stock Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant attached as Part I
of this Award Agreement. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.
     D. Administrator Discretion.
          The Administrator, in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the unvested Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
          Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any

-2-



--------------------------------------------------------------------------------



 



proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
     E. Forfeiture upon Termination of Status as a Service Provider.
          Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.
     F. Death of Participant.
          Any distribution or delivery to be made to Participant under this
Award Agreement will, if Participant is then deceased, be made to Participant’s
designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     G. Withholding of Taxes.
          Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the Shares will be issued to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) will have
been made by Participant with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld. To the extent determined appropriate by the Company in its
discretion, it shall have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Participant. If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections C or D, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company.
     H. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute

-3-



--------------------------------------------------------------------------------



 



that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Utah and agree that such
litigation shall be conducted only in the courts of Utah, Fourth District, or
the federal courts for the United States for the 10th Circuit, and no other
courts, where this grant is made and/or to be performed.
     I. Rights as Stockholder.
          Neither Participant nor any person claiming under or through
Participant will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
     K. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Award grant
materials by and among, as applicable, the employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

-4-



--------------------------------------------------------------------------------



 



          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     L. Address for Notices.
          Any notice to be given to the Company under the terms of this Award
Agreement will be addressed to the Company at Ominture, Inc., 550 East
Timpanagos Circle Building G, Orem, UT 84097, or at such other address as the
Company may hereafter designate in writing.
     M. Grant is Not Transferable.
          Except to the limited extent provided in Section F, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     N. Binding Agreement.
          Subject to the limitation on the transferability of this grant
contained herein, this Award Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     O. Additional Conditions to Issuance of Stock.
          If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any

-5-



--------------------------------------------------------------------------------



 



conditions not acceptable to the Company. Where the Company determines that the
delivery of the payment of any Shares will violate federal securities laws or
other applicable laws, the Company will defer delivery until the earliest date
at which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.
     P. Administrator Authority.
          The Administrator will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
     Q. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     R. Captions.
          Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.
     S. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     T. Amendment, Suspension or Termination of the Plan.
          By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan. Participant understands
that the Plan is discretionary in nature and may be amended, suspended or
terminated by the Company at any time.
          By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and

-6-



--------------------------------------------------------------------------------



 



Award Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement. Participant further agrees to notify
the Company upon any change in the residence address indicated below.

     
PARTICIPANT:
  OMNITURE, INC.
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Title
 
   
Residence Address:
     
 
   
 
   
 
   
 
   

-7-



--------------------------------------------------------------------------------



 



[FORM OF N0N-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT]
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the 2006 Equity
Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement (the “Award Agreement”).

I.   NOTICE OF RESTRICTED STOCK UNIT GRANT

             
 
  Participant’s Name:   [INSERT NAME]    
 
           
 
  Participant’s Address:   [INSERT ADDRESS]    

     You have been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

             
 
  Grant Number:   [INSERT GRANT NUMBER]    
 
           
 
  Date of Grant:   [INSERT GRANT DATE]    
 
           
 
  Vesting Commencement Date:   [INSERT VCD]    
 
           
 
  Number of Restricted Stock Units:   [INSERT NUMBER OF SHARES]    

     Vesting Schedule:
     Subject to any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Unit will vest in accordance with the following
vesting schedule:
     [INSERT VESTING SCHEDULE]
     In the event Participant ceases to be a Service Provider for any or no
reason before Participant vests in the Restricted Stock Units, the Restricted
Stock Units and Participant’s right to acquire any Shares hereunder will
immediately terminate.

II.   AGREEMENT

     A. Grant of Restricted Stock Unit.
          The Administrator hereby grants to the individual named in the Notice
of Grant attached as Part I of this Award Agreement (“Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and

 



--------------------------------------------------------------------------------



 



conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
     B. Company’s Obligation to Pay.
          Each Restricted Stock Unit represents the right to receive a Share on
the date it vests. Unless and until the Restricted Stock Units will have vested
in the manner set forth in Section C, Participant will have no right to payment
of any such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Restricted Stock Units that vest in accordance with Sections C
or D will be paid to Participant (or in the event of Participant’s death, to his
or her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section G. Subject to the provisions
of Section D, such vested Restricted Stock Units shall be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one half (21/2) months from the end of the
Company’s tax year that includes the vesting date.
     C. Vesting Schedule.
          Except as provided in Section D, and subject to Section E, the
Restricted Stock Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant attached as Part I
of this Award Agreement. Restricted Stock Units scheduled to vest on a certain
date or upon the occurrence of a certain condition will not vest in Participant
in accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.
     D. Administrator Discretion.
          The Administrator, in its discretion, may accelerate the vesting of
the balance, or some lesser portion of the balance, of the unvested Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
          Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any

-2-



--------------------------------------------------------------------------------



 



proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
     E. Forfeiture upon Termination of Status as a Service Provider.
          Notwithstanding any contrary provision of this Award Agreement, the
balance of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason and
Participant’s right to acquire any Shares hereunder will immediately terminate.
     F. Death of Participant.
          Any distribution or delivery to be made to Participant under this
Award Agreement will, if Participant is then deceased, be made to Participant’s
designated beneficiary, or if no beneficiary survives Participant, the
administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.
     G. Withholding of Taxes.
          Regardless of any action the Company or the Parent or Subsidiary
employing or retaining Participant (the “Employer”) takes with respect to any or
all income tax (including U.S. federal, state and local tax and/or non-U.S.
tax), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
Participant’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including the grant or vesting
of the Restricted Stock Units, the subsequent sale of any Shares acquired upon
vesting and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Participant’s liability for Tax-Related Items.
          Prior to the relevant taxable event, Participant shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, if permissible under local law, Participant authorizes
the Company and/or the Employer, at its discretion, to satisfy the obligations
with regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
          1. withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; or
          2. withholding from the proceeds of the sale of Shares acquired upon
vesting of the Award; or
          3. arranging for the sale of Shares otherwise deliverable to
Participant (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); or
          4. withholding otherwise deliverable Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment. If the Company satisfies the

-3-



--------------------------------------------------------------------------------



 



obligation for Tax-Related Items by withholding a number of Shares as described
herein, Participant shall be deemed, for tax purposes only, to have been issued
the full number of Shares subject to the vested portion of the Award,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Award.
          Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described. Participant acknowledges and agrees
that the Company may refuse to deliver Shares if Participant fails to comply
with Participant’s obligations in connection with the Tax-Related Items as
described in this section.
     H. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Utah and
agree that such litigation shall be conducted only in the courts of Utah, Fourth
District, or the federal courts for the United States for the 10th Circuit, and
no other courts, where this grant is made and/or to be performed.
     I. Rights as Stockholder.
          Neither Participant nor any person claiming under or through
Participant will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED
STOCK UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING
AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE

-4-



--------------------------------------------------------------------------------



 



RIGHT OF THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME.
     K. Nature of Grant. In accepting the grant, Participant acknowledges that:
          1. the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          2. the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted repeatedly in the past;
          3. all decisions with respect to future Awards, if any, will be at the
sole discretion of the Company;
          4. Participant is voluntarily participating in the Plan;
          5. the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment or service
contract, if any;
          6. the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
          7. in the event that Participant is not an Employee of the Company or
any Parent, Subsidiary or affiliate of the Company, the Award and Participant’s
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company or any Parent, Subsidiary or
affiliate of the Company;
          8. the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          9. in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares acquired upon vesting of the Award
resulting from termination of Participant’s status as a Service Provider by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and Participant irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Award Agreement, Participant shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;
          10. in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
receive an Award and vest in an Award under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively a Service

-5-



--------------------------------------------------------------------------------



 



Provider and will not be extended by any notice period mandated under local law
(e.g., active employment will not include a period of “garden leave” or similar
period pursuant to local law); the Administrator shall have the exclusive
discretion to determine when Participant is no longer actively a Service
Provider for purposes of the Award;
          11. the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          12. Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     L. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Award grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

-6-



--------------------------------------------------------------------------------



 



     M. Address for Notices.
          Any notice to be given to the Company under the terms of this Award
Agreement will be addressed to the Company at Omniture, Inc., 550 East
Timpanagos Circle Building G, Orem, UT 84097, or at such other address as the
Company may hereafter designate in writing.
     N. Grant is Not Transferable.
          Except to the limited extent provided in Section F, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
     O. Binding Agreement.
          Subject to the limitation on the transferability of this grant
contained herein, this Award Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     P. Additional Conditions to Issuance of Stock.
          If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
     Q. Administrator Authority.
          The Administrator will have the power to interpret the Plan and this
Award Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Administrator in good faith
will be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.

-7-



--------------------------------------------------------------------------------



 



     R. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.
     S. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to Restricted Stock Units awarded under the Plan or future
Restricted Stock Units that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
     T. Captions.
          Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.
     U. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     V. Exhibit.
          Notwithstanding any provision herein, Participant’s participation in
the Plan shall be subject to any special terms and conditions as set forth in
Exhibit A for Participant’s country of residence, if any. Exhibit A constitutes
part of this Award Agreement.

-8-



--------------------------------------------------------------------------------



 



          By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

         
PARTICIPANT:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Title    
 
       
Residence Address:
       
 
       
 
       
 
       
 
       

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
SPECIAL TERMS FOR PARTICIPANTS OUTSIDE THE U.S.
This Exhibit A includes special terms and conditions that govern the Restricted
Stock Units granted to Participant if Participant resides in the countries
contained herein. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Award Agreement (of which this Exhibit A is a
part) and the Plan.
This Exhibit A may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that Participant not rely on the
information noted herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant acquires Shares or sells Shares
he/she acquires under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to his or her specific situation.
If Participant is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.
Australia
Securities Law Disclaimer
Participant acknowledges and understands that if Participant acquires Shares
upon vesting of the Award and Participant offers Shares for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. Participant acknowledges and understands that
Participant should obtain legal advice on the disclosure obligations prior to
making any such offer.
Restricted Stock Units Payable Only in Shares
Notwithstanding any discretion in the Plan or anything to the contrary in the
Award Agreement, the grant of Restricted Stock Units does not provide any right
for Participant to receive a cash payment and the Restricted Stock Units are
payable in newly-issued Shares only (i.e., treasury shares will not be used to
settle vested Restricted Stock Units).
Japan
No country-specific terms apply.

Page 1



--------------------------------------------------------------------------------



 



United Kingdom
Eligibility
Notwithstanding the provisions of Section 4(b) of the Plan, Restricted Stock
Units may only be granted to employees of the Company, or any Parent or
Subsidiary or affiliate. Such term shall not include common law employees,
non-employee executive officers or non-employee directors.
Withholding
The paragraphs below replace in its entirety Section II.G of the Award
Agreement:
Regardless of any action the Company or the Parent or Subsidiary employing or
retaining Participant (the “Employer”) takes with respect to any or all income
tax, primary and secondary Class 1 National Insurance contributions, payroll tax
or other tax-related withholding attributable to or payable in connection with
or pursuant to the grant, vesting, release or assignment of any Award
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant or vesting of
the Restricted Stock Units, the subsequent sale of any Shares acquired upon
vesting and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Participant’s liability for Tax-Related Items.
As a condition of the issuance of Shares upon vesting of the Restricted Stock
Units, the Company and/or the Employer shall be entitled to withhold and
Participant agrees to pay, or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy, all obligations of the Company and/or
the Employer to account to HM Revenue & Customs (“HMRC”) for any Tax-Related
Items.
In this regard, if permissible under local law, Participant authorizes the
Company and/or the Employer, at its discretion, to satisfy the obligations with
regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
     (i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or
     (ii) withholding from the proceeds of the sale of Shares acquired upon
vesting of the Award; or
     (iii) arranging for the sale of Shares otherwise deliverable to Participant
(on Participant’s behalf and at Participant’s direction pursuant to this
authorization); or
     (iv) withholding otherwise deliverable Shares. If the Company satisfies the
obligation for Tax-Related Items by withholding a number of Shares as described
herein, Participant shall be deemed to have been issued the full number of
Shares subject to the vested portion of the Award, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Award.
Participant shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event or such other
period as required under U.K. law (the “Due Date”), Participant agrees that the
amount of any uncollected Tax-Related Items shall (assuming Participant is not a

Page 2



--------------------------------------------------------------------------------



 



director or executive officer of the Company (within the meaning of Section
13(k) of the U.S. Securities and Exchange Act of 1934, as amended)), constitute
a loan owed by Participant to the Employer, effective on the Due Date.
Participant agrees that the loan will bear interest at the then-current HMRC
Official Rate and it will be immediately due and repayable, and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to above. If any of the foregoing methods of collection are not allowed
under Applicable Laws or if Participant fails to comply with Participant’s
obligations in connection with the Tax-Related Items as described in this
section, the Company may refuse to deliver the Shares acquired under the Plan.
Joint Election
As a condition of Participant’s participation in the Plan and the UK Sub-Plan of
the Omniture Inc. 2006 Equity Incentive Plan (the “UK Sub-Plan”) and the vesting
of the Restricted Stock Units, Participant agrees to accept any liability for
secondary Class 1 National Insurance contributions (the “Employer’s Liability”)
which may be payable by the Company and/or the Employer in connection with the
Restricted Stock Units and any event giving rise to Tax-Related Items. To
accomplish the foregoing, Participant agrees to execute a joint election with
the Company (the “Election”), the form of such Election being formally approved
by HMRC, and any other consent or elections required to accomplish the transfer
of the Employer’s Liability to Participant. Participant further agrees to
execute such other joint elections as may be required between Participant and
any successor to the Company and/or the Employer. If Participant does not enter
into the Election when Participant accepts the Award Agreement or when otherwise
requested by the Company and/or Employer, or if the Election is revoked at any
time by HMRC, the Restricted Stock Units will cease vesting and become null and
void, and no Shares will be acquired under the Plan without any liability to the
Company or any Parent or Subsidiary, unless Participant agrees to pay an amount
equal to the Employer’s Liability to the Company, the Employer and/or any
Parent, Subsidiary or affiliate. Participant further agrees that the Company
and/or the Employer may collect the Employer’s Liability by any of the means set
forth in the Withholding section of this Award Agreement.

Page 3